United States Court of Appeals
                     For the First Circuit


No. 21-1177

   ROBERT R. CUSHING, individually and in his capacity as the
   Minority Leader of the N.H. House of Representatives; DAVID
   COTE; KATHERINE D. ROGERS; KENDALL SNOW; PAUL BERCH; DIANE
      LANGLEY; CHARLOTTE DILORENZO; N.H. DEMOCRATIC PARTY,

                     Plaintiffs, Appellants,

                               v.

          SHERMAN PACKARD, in his official capacity as
   Speaker of the House for the N.H. House of Representatives,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Landya B. McCafferty, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
      Lynch, Thompson, Kayatta, and Barron, Circuit Judges.


     Israel Piedra, with whom Welts, White & Fontaine, PC, William
E. Christie, S. Amy Spencer, and Shaheen & Gordon, P.A. were on
brief, for appellants.
     Anthony J. Galdieri, Senior Assistant Attorney General for
the State of New Hampshire, with whom Samuel R. V. Garland,
Assistant Attorney General for the State of New Hampshire, and
Jennifer S. Ramsey, Assistant Attorney General for the State of
New Hampshire, were on brief, for appellee.
     Katherine E. Lamm, Attorney, Civil Rights Division, United
States Department of Justice, with whom Kristen Clarke, Assistant
Attorney General, and Thomas E. Chandler, Attorney, Civil Rights
Division, United States Department of Justice, were on brief, for
the United States, amicus curiae.
     Joshua L. Gordon was on brief for ABLE - New Hampshire and
National Disability Rights Network, amici curiae.


                        Opinion En Banc


                         March 25, 2022
               BARRON, Circuit Judge, with whom Howard, Chief Judge,

and Lynch, Circuit Judge, join.                    Does either Title II of the

Americans       with        Disabilities     Act    ("ADA")     or       § 504        of    the

Rehabilitation Act ("RHA") authorize a federal court to resolve a

dispute among members of a state legislative body about whether

votes on bills may be cast remotely rather than in person?                                 That

question and others closely related to it arise here from a dispute

among    members       of    the   New    Hampshire    House    of       Representatives

("House") over the proper way for that legislative body to conduct

its official proceedings in the face of the threat to health that

the COVID-19 virus poses.

               Procedurally        speaking,     the   questions         come    to    us    in

connection with an interlocutory appeal by members of the House,

each of whom is alleged to be especially vulnerable to the virus

due to a medical condition, and the New Hampshire Democratic Party.

The appeal challenges the denial by the United States District

Court    for    the    District      of    New   Hampshire     of    a    motion       for    a

preliminary injunction against Sherman Packard, the Speaker of the

House.     The motion seeks to require the Speaker to institute

procedures that would permit the representatives to participate

remotely in House proceedings -- including with respect to the

casting of votes on bills -- to reduce their risk of being infected

with the virus.


                                           - 3 -
            The underlying suit names the Speaker, in his official

capacity, as the defendant and alleges his violation of both Title

II of the ADA and § 504 of the RHA, among other provisions of

federal   and     state   law,    based   on     his    refusal   to    grant   the

representatives' request for that same accommodation.                   The motion

for a preliminary injunction was based on the plaintiffs' ADA- and

RHA-related claims.

            The   District     Court    denied    the    motion    based   on   the

Speaker's   assertion     of     legislative     immunity.        See   Cushing v.

Packard, No. 21-cv-147, 2021 WL 681638 (D.N.H. Feb. 22, 2021).                  On

interlocutory appeal, a panel of our Court unanimously vacated and

remanded the District Court's ruling on the ground that Title II

of the ADA abrogated, and § 504 of the RHA in this case effected

a waiver of, legislative immunity, such that the plaintiffs' claims

based on those statutes could be considered on their merits.

Cushing v. Packard, 994 F.3d 51 (1st Cir. 2021).

            The Speaker at that point petitioned our Court for

rehearing en banc, which we granted in an order that vacated the

panel's decision. Cushing v. Packard, No. 21-1177, 2021 WL 2216970

(1st Cir. June 1, 2021); see 1st Cir. I.O.P. X(D).                  Thus, we now

must review anew the District Court's denial of the motion for the

preliminary injunction.




                                       - 4 -
            We are mindful of the seriousness of the threat to public

health that the COVID-19 virus poses.       Indeed, we have held our

proceedings in this case remotely in accord with our own protocols

for dealing with that threat.    But, our task in this appeal is not

to determine the most advisable means of conducting governmental

operations during the pandemic.    Nor is it to decide how the ADA's

and the RHA's requirements to provide reasonable accommodations to

those with medical vulnerabilities apply in the face of the

peculiar risk that this specific virus presents.       It is solely to

determine whether the District Court erred in holding that the

Speaker's    assertion   of   legislative   immunity    prevents   the

plaintiffs from obtaining the preliminary injunctive relief that

they seek.    Because we conclude that the District Court did not

err in so holding, we affirm the denial of the motion for the

preliminary injunction and remand the case for further proceedings

consistent with this ruling.

                                  I.

                                  A.

            On March 13, 2020, New Hampshire Governor Christopher T.

Sununu issued an executive order that declared a state of emergency

due to the COVID-19 virus's spread. N.H. Exec. Order 2020-04 (Mar.

13, 2020) ("Order").     The Order, among other things, encouraged

State government bodies to "conduct meetings through electronic


                                - 5 -
means while preserving, to the extent feasible, the public's right

to notice of such meetings and ability to observe and listen

contemporaneously."     Id. at 4, ¶ 8.

          The Order did not direct the House to take any specific

action.   Indeed, the New Hampshire Constitution commits to the

members of the House the power to "choose their own speaker,

appoint their own officers, and settle the rules of proceedings in

their own house."     N.H. Const. pt. II, art. 22.

          But, in the immediate wake of the Order, the House, which

with 400 members is the largest single state legislative body in

the country, chose of its own accord to suspend all its proceedings

before then resuming them in June.       The House did not hold the

resumed proceedings in the House chamber.    Instead, the House held

proceedings twice in June and once in September at the Whittemore

Center, the University of New Hampshire's ice hockey arena, to

facilitate social distancing and thereby reduce the risk that those

participating in the proceedings would be infected with the virus.

          The House also began to consider conducting its future

proceedings remotely.    As part of that consideration, it sought an

advisory opinion on September 16, 2020 from the New Hampshire

Supreme Court as to whether "holding a session of the New Hampshire

House of Representatives remotely, either wholly or in part,




                                 - 6 -
whereby a quorum could be determined electronically, violates Part

II, Article 20 of the New Hampshire Constitution."1

            The House did not thereafter hold any proceedings during

the   remainder    of   the   legislative   session.   But,   before   the

legislative session ended, the New Hampshire Supreme Court, on

November 17, 2020, issued an opinion in response to the House's

request.

            The opinion advised the House that holding legislative

proceedings remotely would not prevent the House from discerning

a quorum.    See Opinion of the Justices, 247 A.3d 831, 840 (N.H.

2020) (discussing N.H. Const. pt. II, art. 20).               The opinion

further explained that, as a result, the New Hampshire Constitution

did not prohibit remote participation by representatives in House

proceedings.      See id.

                                     B.

            The New Hampshire Supreme Court issued its advisory

opinion soon after elections had been held in the state for seats

to the House for the upcoming legislative session. Those elections




      1Part II, Article 20 of the New Hampshire Constitution
provides that "[a] majority of the members of the House of
Representatives shall be a quorum for doing business: But when
less than two thirds of the Representatives elected shall be
present, the assent of two thirds of those members shall be
necessary to render their acts and proceedings valid."

                                   - 7 -
ushered in the next phase of the House's debate over how to conduct

its proceedings during the pandemic.

          Under      Part     II,    Article          3    of   the     New   Hampshire

Constitution, the House for the preceding legislative session is

dissolved at 12:01 A.M. on the first Wednesday of December in even-

numbered years.      That portion of the New Hampshire Constitution

further provides that the House for the subsequent legislative

session is constituted on that same day.

          That day is recognized by the House as "Organization

Day," and on it the Governor swears in all members of the House.

The House on that day also establishes rules for its upcoming

legislative session.

          Organization Day in 2020 fell on December 2, and the

proceedings of the House on that date took place outdoors, next to

the Whittemore Center. Because the November elections had resulted

in a shift of party control in the House from the Democrats to the

Republicans,   the    House    elected       a    new      Speaker,     Representative

Richard "Dick" Hinch, during the Organization Day proceedings.

The House also adopted, during those same proceedings, rules to

govern the upcoming legislative session.

          As part of the debate over those rules, newly elected

Representative Andrew Bouldin proposed to require the Speaker to

accommodate    members      who     wished       to       participate     remotely   in


                                      - 8 -
proceedings of the House and to cast votes on legislation by that

same means.    Representative Sherman Packard spoke against the

proposal as being premature.       The House rejected Rep. Bouldin's

proposed rule to require such an accommodation by a vote of 182 to

56.   See N.H. House Journal, Vol. 43, No. 1, at 7.

          Then,   on   December   9,   2020,   Speaker   Hinch   died   of

complications related to COVID-19.        Representative Packard, who

was named Deputy Speaker of the House shortly after Speaker Hinch's

election on December 2, became the Acting Speaker of the House.

The Acting Speaker announced that, in accord with Part II, Article

3 of the New Hampshire Constitution, the next proceedings of the

House would take place on January 6, 2021.      He also announced that

the proceedings would be held in a parking lot on the University

of New Hampshire's campus.

          In response to the announcement, a number of House

members, including plaintiffs in this case, sent emails to the

Acting Speaker in which they requested that he provide them with

an accommodation, on account of their medical conditions and other

limitations, to participate in the January 6 proceedings remotely.

The Acting Speaker rejected the requests.       He indicated, however,




                                  - 9 -
that he would make unspecified accommodations based on medical

needs for members who did attend the proceedings in person.2

           At the proceedings held on January 6, 2021, the House

elected Acting Speaker Packard as Speaker.       In addition, Majority

Leader   Jason   Osborne   and   Minority   Leader   Robert   R.   Cushing




     2 For example, one plaintiff, Representative David Cote,
emailed the following message to Acting Speaker Packard on December
24, 2020: "I appreciate yesterday's conversation with you, but
given the fact that you indicated there would be no remote option
for the 6th, and given my prior coronary artery disease, diagnosed
following a heart attack and the implementation of four stents in
2018, as well as the fact that my attending would require me to
carpool with at least one other person with no social distancing
being possible, I cannot see how in the absence of a remote option
I can safely participate in the session of January 6." He added:
"I am utterly mystified as to why we can't proceed under a hybrid
option thus allowing each representative to make individual
choices based on their individual health and family situation."
On December 27, 2020, Aaron Goulette, an aide for Speaker Packard,
responded as follows: "Acting Speaker Packard asked me to let you
know that if you chose to attend the proposed drive-in session in
Durham on January 6th, we will make sure you are accommodated. If
you do plan to attend, let us know, and we can create a plan for
your attendance." Representative Cote then responded to Goulette
by email the next day: "Thank you to both yourself and the Acting
Speaker for the courtesy of a reply. As I hoped I had made clear
previously, my attendance on January 6 is not a question of my
choice, but rather a question of the availability of a remote
attendance option, which would enable me to attend without risk of
exposure to COVID 19, given my age, existing health challenges,
and lack of driving capability, to which I have referred
previously. I continue to be mystified as to why a remote option
accommodation is not made available. The Acting Speaker explicitly
stated to me that there would be no remote option on January 6."
He added: "I have the greatest respect for my constituents, but
I cannot imagine that they would expect me to risk my life to
represent them. To give me or any member similarly situated such
a Hobson's choice is to my mind utterly unsatisfactory."

                                  - 10 -
introduced a proposed amendment to the House Rule governing the

House's procedures for conducting legislative business.

          That rule establishes an order of precedence in the event

that the House's adopted rules are silent on a given procedural

matter, such that the authorities in the designated order of

precedence are treated as the House Rules. The order of precedence

under the House rule prior to its amendment was "Constitutional

provisions"; the House Rules; "[c]ustom, usage, and precedent";

the House's adopted parliamentary manual, which was the 2010

edition of Mason's Manual of Legislative Procedure; and relevant

statutory provisions.     The amendment, approved by the House in a

316 to 4 vote, reflects just one change:    the House's adoption of

the 2020 edition of Mason's Manual as its parliamentary manual,

substituting it for the 2010 edition.      See N.H. House Journal,

Vol. 43, No. 2, at 4-5.

          The 2020 edition of Mason's Manual is the only one of

the authorities in the order of precedence that speaks to whether

remote participation in legislative proceedings can take place.

The 2020 edition of the manual provides, in relevant part: "Absent

specific authorization by the constitution or adopted rules of the

body, remote participation in floor sessions by members of the

legislative body is prohibited."     Mason's Manual of Legislative

Procedure, § 786 (2020).      The 2010 edition, according to the


                                - 11 -
parties, was silent on whether remote participation in floor

proceedings was allowed.

              A proposal was introduced at the House proceedings to

amend the House rules to permit virtual proceedings of the full

House.3      The House rejected the proposed rule by a vote of 187 to

149.       N.H. House Journal Vol. 43, No. 2, at 8 (Jan. 6, 2021); see

Holly Ramer, American Idle: New Hampshire House Holds Drive-In

Session, Associated Press (Jan. 6, 2021).4




       The Clerk's Note on the January 6, 2021 legislative session
       3

reads in part:
              On the session day of January 6, the House
              utilized a voting device system whereby
              members entered their votes via keypad and
              were recorded utilizing a radio-frequency-
              based    receiver.   Unfortunately,    through
              circumstances beyond the control of staff and
              the system, some votes were not captured for
              a variety of reasons, including interference
              from other electronic devices, vehicles acting
              as Faraday shields, and the like. Following
              the session, members notified the Clerk of
              missed votes and their preferences are entered
              in this Journal at the conclusion of recorded
              votes.

N.H. House Journal Vol. 43, No. 2, at 4.

       We note that the New Hampshire Senate held its proceedings
       4

on January 6, 2021 remotely. In doing so, the Senate had relied
on the authority of Governor Sununu's Executive Order encouraging
the State's government bodies to "conduct meetings through
electronic means." N.H. Exec. Order 2020-04, at 4, ¶ 8; see N.H.
Senate Journal No. 2, at 25 (Jan. 6, 2021).

                                  - 12 -
                                      C.

            On January 29, 2021, Cushing, in his role as Minority

Leader of the House, sent a letter to the Speaker in which he

requested reasonable accommodations that would allow House members

with a medical condition that made them especially vulnerable to

the virus to attend House proceedings remotely.            The Speaker held

a meeting with Cushing days later to discuss concerns related to

the next legislative session, scheduled to take place on February

24, 2021.

            On February 8, 2021, Cushing sent another letter to the

Speaker in which Cushing again requested reasonable accommodations

for himself and other legislators that would permit their remote

participation      in   House   proceedings.     The   Speaker    replied   on

February 12, 2021, thanking Cushing for his "continued dialogue on

remote   session    participation,"    and     asserting   that   his   office

"continue[s] to research if a reasonable remote solution exists

that will meet the unique logistical and security requirements of

our 400 member House of Representatives," as "[a] solution that

would meet our unique needs has not yet been identified."

            On that same day, Representative Charlotte DiLorenzo

sent a letter to Jennifer Becker, the ADA Representative for the




                                    - 13 -
New Hampshire General Court.5             In that letter, she sought a

reasonable accommodation in the form of being "allowed to attend

House Session and House Committee Hearings virtually via Zoom or

a similar platform."    DiLorenzo stated that her medical condition

made her "vulnerable to contracting the [COVID-19] virus and

jeopardize[d   her]   ability   to   fulfill    [her]   duty   as   a   State

Representative, to the best of [her] ability and according to the

New Hampshire Constitution."

                                     D.

          On February 15, 2021, Cushing, DiLorenzo, five other

members of the House, and the New Hampshire Democratic Party filed

this suit in the District of New Hampshire, against Speaker Packard

"in his official capacity only."6         No other defendant was named.

          The complaint alleges, among other things, that the

Speaker is in violation of Title II of the ADA and § 504 of the

RHA by failing to grant a reasonable accommodation that would

permit the House members bringing the suit to participate remotely




     5 The New Hampshire General Court is the formal name of the
state's bicameral legislative branch, of which the House of
Representatives is one part.
     6 The Court understands that Robert R. Cushing passed away
during the pendency of this appeal. No party has submitted any
filings concerning the effect, if any, of his untimely death.

                                 - 14 -
in the proceedings of the House.7                In support of those claims, the

complaint alleges that the representatives bringing the suit are

eligible to participate fully in the activities of the House by

virtue      of    their    election   to   it    and   that   they     are    qualified

individuals with a disability.                   They further allege that the

Speaker's failure to provide their requested accommodation "denies

[the plaintiffs] basic health and safety protection . . . and has

a disparate impact on [the plaintiffs], whose disabilit[ies] place

them       at    greater   risk   than     the    general     public    for    serious

complications or death from COVID-19." The suit seeks, in addition

to declaratory relief, an order that would enjoin the Speaker to

allow the House members bringing the suit to participate remotely

in legislative proceedings, including with respect to the casting

of votes on bills.

                 The plaintiffs then filed an emergency motion for a

preliminary injunction "and/or" temporary restraining order to

secure the same relief based on the ADA- and RHA-related claims.

The Speaker filed a motion in opposition -- without also moving to




       Throughout the opinion, we refer to the plaintiffs' request
       7

as a request for a reasonable accommodation, but we note that we
adopt the language of the RHA in doing so. See 29 U.S.C. § 701.
The ADA refers to such requests as a request for a "reasonable
modification." See 42 U.S.C. § 12131(2). "[T]here is no material
difference between the terms." Nunes v. Mass. Dep't of Corr., 766
F.3d 136, 145 n.6 (1st Cir. 2014).

                                         - 15 -
dismiss -- on the ground that the plaintiffs could not show a

likelihood of success on the merits, in part due to the legislative

immunity enjoyed by the Speaker.

            The District Court held a four-hour hearing on the

motion,   at    which   it   considered    declarations   and   affidavits

submitted by the defendants.        The District Court then issued an

opinion denying the motion on the ground that due to legislative

immunity the plaintiffs had failed to show a substantial likelihood

of success on the merits as to the claims at issue, notwithstanding

the plaintiffs' contention that the Speaker was not entitled to

legislative immunity with respect to their ADA and RHA claims even

if that immunity would bar other of their claims.           See Cushing,

2021 WL 681638, at *6-7.

            The plaintiffs then sought expedited appellate review of

the District Court's         denial of its motion for a         preliminary

injunction.     A panel of this Court issued a judgment vacating the

District Court's order denying the motion and remanding the case

for further proceedings consistent with its ruling, on the ground

that the ADA abrogated and the RHA effected a waiver of legislative

immunity.      Cushing, 994 F.3d at 55-56.       The Speaker petitioned

this Court for en banc review of the panel's judgment.           We granted




                                  - 16 -
the petition, withdrew the panel opinion, and vacated its judgment.

Cushing, 2021 WL 2216970, at *1; see 1st Cir. I.O.P. X(D).8

                                    II.

           A request for a preliminary injunction is a request for

extraordinary relief.     It may be granted only if "the district

court [finds] that all four of the relevant factors (that is, '(1)

the   movant's   likelihood   of    success   on   the   merits;   (2)   the

likelihood of the movant suffering irreparable harm; (3) the

balance of equities; and (4) whether granting the injunction is in

the public interest') weigh[] in favor of granting the request."

Comcast of Me./N.H., Inc. v. Mills, 988 F.3d 607, 611 (1st Cir.

2021) (quoting Shurtleff v. City of Bos., 928 F.3d 166, 171 (1st

Cir. 2019)).

           The District Court determined that the plaintiffs were

not likely to succeed on the merits of their claims concerning the

ADA and the RHA due to the Speaker's assertion of legislative

immunity. See New Comm Wireless Services, Inc. v. SprintCom, Inc.,

287 F.3d 1, 9 (1st Cir. 2002) ("The sine qua non of this four-part

inquiry is likelihood of success on the merits: if the moving party



      In addition to granting Speaker Packard's petition to rehear
      8

the case en banc on June 1, 2021, we requested supplemental
briefing from the parties, and invited such briefing from amici,
on the contours of legislative immunity and whether legislative
immunity applies in a civil action seeking injunctive relief under
the ADA and RHA. Cushing, 2021 WL 2216970, at *1-2.

                                   - 17 -
cannot demonstrate that he is likely to succeed in his quest, the

remaining factors become matters of idle curiosity."); see also

Am. Freedom Def. Initiative v. Mass. Bay Transp. Auth., 781 F.3d

571, 578 (1st Cir. 2015) (establishing that a plaintiff seeking a

preliminary injunction must show a "strong likelihood that they

will ultimately prevail on the merits of their" claims (quoting

Sindicato   Puertorriqueño      de   Trabajadores,    SEIU   Local   1996 v.

Fortunato, 699 F.3d 1, 10 (1st Cir. 2012))                 (emphasis added)

(internal quotation marks omitted)). The parties in their briefing

have asked us to address only that ruling in this appeal, and we

follow suit.      Our review of the legal issues that the District

Court's ruling presents is de novo.           See Nieves-Marquez v. Puerto

Rico, 353 F.3d 108, 120 (1st Cir. 2003) (citing Langlois v.

Abington Hous. Auth., 207 F.3d 43, 47 (1st Cir. 2000)).

            As   we   will   explain,   the   plaintiffs   advance   several

grounds for concluding that the District Court erred in finding

that legislative immunity stands in the way of their obtaining the

extraordinary relief that they seek.           We begin by describing the

nature of the immunity itself.          We will then address each of the

plaintiffs' arguments in turn, though we conclude that none of

them warrants our overturning the District Court's denial of the

plaintiffs' motion for preliminary injunctive relief.




                                     - 18 -
                                       III.

              The Supreme Court of the United States has repeatedly

affirmed that legislative immunity is an analogue to the Speech

and Debate Clause of the federal Constitution that reflects the

importance that Anglo-American law traditionally has placed on

protecting "legislators acting within their traditional sphere"

from being subject to suit.           Tenney v. Brandhove, 341 U.S. 367,

376 (1951).         The Court has explained in that regard that the

"privilege of legislators to be free from . . . civil process for

what they do or say in legislative proceedings has taproots in the

Parliamentary        struggles   of    the     Sixteenth     and   Seventeenth

Centuries" and "was deemed so essential for representatives of the

people that it was written into the Articles of Confederation and

later into the Constitution['s]" Speech and Debate Clause.               Id. at

372; see also id. at 373 ("The provision in the United States

Constitution was a reflection of political principles already

firmly established in the States.                  Three State Constitutions

adopted before the Federal Constitution specifically protected the

privilege." (quoting 2 Works of James Wilson 38 (James DeWitt

Andrews ed., 1896))).

              The Court has further explained that this "privilege"

from   suit    is    "indispensabl[e]"        to   "enable   and   encourage   a

representative of the public to discharge his public trust with


                                      - 19 -
firmness and success."         Id. at 373.      In other words, according to

the Court, the reason to keep government officials "immune from

deterrents     to    the   uninhibited   discharge      of   their    legislative

dut[ies is] not for their private indulgence but for the public

good."    Lake Country Ests., Inc. v. Tahoe Reg'l Plan. Agency, 440

U.S. 391, 405 (1979) (quoting Tenney, 341 U.S. at 377)).

              For that reason, the Court has made clear that, unlike

some other common law immunities, legislative immunity may be

asserted      even   against   claims    that    seek   only    declaratory    or

prospective injunctive relief, see Sup. Ct. of Va. v. Consumers

Union of the U.S., Inc., 446 U.S. 719, 732 (1980), and exists to

protect those engaged in legislative activities from the burdens

of defending against a suit and not merely from being held liable

in one, see Tenney, 341 U.S. at 377.            In addition, the immunity is

absolute rather than qualified, insofar as it applies.                 See id. at

372.

                                        IV.

              We start with the plaintiffs'             threshold contention,

supported by the United States as amicus, that legislative immunity

does not apply to the claims concerning the ADA and the RHA that

are at issue, because those claims are brought against the State

itself and not against the state officer named in the complaint as

the    sole    defendant.      The   argument     depends      on    two   related


                                     - 20 -
assertions:      that (1) the plaintiffs' official capacity state

officer claims -- even though the claims seek only declaratory and

injunctive relief -- must be treated as claims against the State

and not the officer named despite the fact that the State itself

is    not   named;   and    (2)   legislative     immunity    is   a   "personal

immunity," which, unlike an "official" immunity like the sovereign

immunity that a State may assert under the Eleventh Amendment to

the   United   States      Constitution,    may   only   be   asserted    by   an

individual officer and not by the State itself.                    As we will

explain, even if we may assume for present purposes that the second

of these assertions is sound,9 we cannot accept the first, at least

on this record, given that the plaintiffs are the masters of their

own complaint.       Cf. Holmes Grp., Inc. v. Vornado Air Circulation

Sys., Inc., 535 U.S. 826, 831 (2002).

                                       A.

             The plaintiffs and the United States base the contention

that the claims regarding the ADA and the RHA that they bring




       We note that neither the plaintiffs nor the United States
       9

addresses any of the seeming complexities that would appear to
arise from naming the State alone as the defendant, given that the
injunctive relief sought is directed solely against the Speaker.
Nor do they cite any authority to support the contention that a
suit that merely names the State but then seeks such equitable
relief against a state legislative officer and no other actor or
entity is not a suit to which legislative immunity applies. We
will return to these points below.

                                     - 21 -
against the Speaker in his official capacity must be treated as

claims against the State itself in part on Will v. Michigan Dep't

of State Police, 491 U.S. 58 (1989), and Kentucky v. Graham, 473

U.S. 159 (1985).    But, neither case supports our doing so here.

           Those two cases do make clear that suits against state

officers in their official capacity often must be treated as suits

against   the   State,   notwithstanding   that   such    suits    do   not

specifically name the State as the defendant.          See Will, 491 U.S.

at 71; Graham, 473 U.S. at 166-67.         But, the Court expressly

recognized in Graham and Will that, at least when such an official

capacity state officer suit is brought under § 1983 for the kind

of relief that is at issue here, it must not be treated as a suit

against the State itself.     See Will, 491 U.S. at 71 n.10 (holding

that   official   capacity   state   officer   suits     for   prospective

injunctive relief are suits against a "person" under § 1983 even

though a "State" is not a "person" under that statute); Graham,

473 U.S. at 167 n.14 ("[I]mplementation of state policy or custom

may be reached in federal court only because official-capacity

suits for prospective relief are not treated as actions against

the state.").

           The plaintiffs and the United States go on to assert,

however, that even if an official capacity state officer suit for

prospective injunctive relief need not be treated as a suit against


                                - 22 -
the State under § 1983, it must be so treated when it is brought

to enforce Title II of the ADA and § 504 of the RHA.                  Thus, the

plaintiffs argue, the claims concerning the ADA and the RHA at

issue here must be so treated, despite the fact that the plaintiffs

did not name the State as the defendant as to those claims and

instead named only a state legislative officer.

           To flesh out this contention, the plaintiffs and the

United States explain that each of those underlying statutes,

unlike § 1983, purports to make a "State" suable.                They further

explain that each of those statutes, also unlike § 1983, expressly

imposes liability on, respectively, only a "public entity" and a

"program or activity," neither of which is defined to include a

state officer (or, for that matter any officer at all).                 See 42

U.S.C. § 12132; 29 U.S.C. § 794.

           But, insofar as the plaintiffs and the United States

mean to suggest that those features of the two statutes in and of

themselves require us to treat the plaintiffs' claims as claims

against the State, and not a state officer (despite the fact that

the   claims   name   the   officer    and   not   the   State   as   the   sole

defendant), we cannot agree.          To see why, though, it is necessary

to consider the claims before us             pertaining to       each statute

separately.




                                  - 23 -
                                  1.

          With respect to the plaintiffs' claims to enforce Title

II of the ADA, we note at the outset that the Supreme Court has

made clear that an official-capacity suit against a state officer

for injunctive relief may be brought to enforce the duties imposed

by Title I of the ADA. See Bd. of Trs. of Univ. of Ala. v. Garrett,

531 U.S. 356, 374 n.9 (2001).      It has further made clear that,

when such a suit is brought, it is properly treated as a suit

against the officer and not the State itself, because such a suit

would otherwise implicate the jurisdictional bar imposed by the

Eleventh Amendment and thereby raise issues concerning Congress's

constitutional   power   to   effect     an   abrogation   of   sovereign

immunity. See id. Moreover, the Court has so held notwithstanding

both that a provision of the ADA purports to abrogate Eleventh

Amendment immunity and that, unlike § 1983, Title I of the ADA

imposes liability on States.     See 42 U.S.C. § 12202.10        That is

significant for present purposes because a uniform body of lower

court precedent holds for essentially the same reasons that such



     10 Graham does not itself support the notion that Congress's
expressed intention to abrogate Eleventh Amendment immunity in
enacting a statute in and of itself requires that we treat an
official-capacity, state-officer claim brought under that statute
for prospective injunctive relief as if it were against the State
itself. See 473 U.S. at 167 n. 14 (noting the relevance of whether
"Congress has overridden" Eleventh Amendment immunity) (emphasis
added).

                                - 24 -
an official capacity state officer suit also may be brought to

enforce Title II of the ADA and that, when it is brought, it also

is properly treated as a suit against the officer named and not

the State itself.   See, e.g., Henrietta D. v. Bloomberg, 331 F.3d

261, 288-89 (2d Cir. 2003); Miranda B. v. Kitzhaber, 328 F.3d 1181,

1187-88 (9th Cir. 2003) (per curiam); Carten v. Kent State Univ.,

282 F.3d 391, 397 (6th Cir. 2002); Randolph v. Rodgers, 253 F.3d

342, 348 (8th Cir. 2001).

          Against this backdrop, we fail to see why we must treat

the plaintiffs' claims to enforce Title II of the ADA as if they

are not what they purport to be, such that we must treat them as

if they are claims against the State of New Hampshire rather than

a state officer (albeit in his official capacity only).            After

all, the plaintiffs do not suggest that we must treat their

Fourteenth Amendment claims against the Speaker in his official

capacity as if they are claims against the State itself, yet the

plaintiffs name the Speaker, in his official capacity, as the sole

defendant in those claims.     And, as we have just explained, their

claims to enforce the ADA are no less permissibly brought -- and

treated -- as claims against the officer named (even though he is

named only in his official capacity) and not the State than are

their   claims   under   the   Fourteenth   Amendment,   despite    the




                                - 25 -
distinctive features of Title II of the ADA that the plaintiffs

and the United States highlight.

           The   plaintiffs   and    the   United   States,   in   arguing

otherwise, do assert that a state officer sued in his official

capacity may not assert legislative immunity precisely because

that officer is not being sued in his individual capacity.           Here,

they rely on the statement in Graham that "the only immunities

that can be claimed in an official capacity action are forms of

sovereign immunity that the entity, qua entity, may possess, such

as the Eleventh Amendment."     473 U.S. at 167.

           But, that dictum cannot control our analysis here, given

the Court's express holding in Consumers Union that legislative

immunity may be asserted as a defense against an official capacity

suit against a state officer for the kind of relief that is at

issue here. See 446 U.S. at 737 n.16, 738-39; id. at 732 ("Although

Tenney involved an action for damages under § 1983, its holding is

equally   applicable   to   § 1983   actions   seeking   declaratory    or

injunctive relief."); Colon Berrios v. Hernandez Agosto, 716 F.2d

85, 88 (1st Cir. 1983) (relying on Consumers Union in holding that

"the Supreme Court has clearly held that state legislators acting

in a legislative capacity are absolutely immune from the imposition

of equitable remedies in a suit brought under 42 U.S.C. § 1983").

Indeed, Graham itself seems to have recognized Consumers Union's


                                - 26 -
holding on this very point.   473 U.S. at 167 n.14.     Thus, if we

must take the plaintiffs' claims at their word and understand them

to be claims against the Speaker in his official capacity and not

claims against the State itself, there is no inherent bar to the

defendant -- owing to the nature of that defendant -- asserting

the immunity at issue here.

          The plaintiffs and the United States do respond by

pointing to Board of Commissioners, Wabaunsee County v. Umbehr,

518 U.S. 668 (1996), which was decided after Consumers Union. They

contend that precedent shows that the Speaker, insofar as he is

being sued in his official capacity, cannot assert legislative

immunity, notwithstanding what Consumers Union says on that score.

They note that Umbehr states that legislative immunity "extends to

public servants only in their individual capacities," 518 U.S. at

677 n.*, and holds on that basis in that case that "the legislative

immunity claim is moot," because "only claims against the Board

members in their official capacities" were before the Court.    Id.

          But, here, too, we disagree.    Umbehr does not purport to

overrule Consumers Union, as Umbehr does not even mention Consumers

Union, and we do not see how we may read Umbehr to overrule

Consumers Union by implication.        Umbehr involved an official

capacity claim against municipal rather than state officers under

§ 1983. The Court has long treated § 1983 claims against municipal


                              - 27 -
defendants differently from § 1983 claims against state ones. See,

e.g., Graham, 473 U.S. at 167 n.14.        Neither the plaintiffs nor

the United States identifies any authority that supports a contrary

conclusion, despite the substantial body of authority that rejects

the notion that Umbehr overrides Consumers Union with respect to

official capacity suits against an officer of the State.              See,

e.g., State Empls. Bargaining Agent Coal. v. Rowland, 494 F.3d 71,

86 (2d Cir. 2007) ("While legislative immunity is available to

local officials who are sued in their individual capacities, the

Supreme   Court   has   made   clear   that,   due   to   the   historical

unavailability of various immunity defenses to local governments,

those governments (or, 'municipal corporations') are not entitled

to the benefit of any immunities that might be available to local

officials sued under § 1983.      The Supreme Court has never reached

a similar conclusion with respect to suits against states, or

against state agents in their official capacities." (internal

citations omitted)); Scott v. Taylor, 405 F.3d 1251, 1255 n.6 (11th

Cir. 2005) ("Umbehr involved a § 1983 official capacity claim

against local governmental officials.          Accordingly, the general

rule of Graham applied whereby the official capacity claim was to

be treated as a claim against the entity and personal immunities




                                 - 28 -
would     not    be   available.   Umbehr,   like   Graham,   is   entirely

consistent with the holding of Consumers Union.").11

                Thus, the plaintiffs fail to persuade us that their

claims in which they seek to enforce Title II of the ADA are

properly understood to be claims against the State, despite how

they were pleaded.12       Accordingly, we proceed on the understanding

that the named defendant is the Speaker in his official capacity

rather than the State and that, as such, he is entitled to assert




     11 We note that Umbehr was decided prior to Bogan v. Scott
Harris, 523 U.S. 44 (1998).      There, the Court resolved that
municipal officials were entitled to assert legislative immunity
when sued in their individual capacity, see id. at 53-54, which
was an open question at the time that the Court handed down its
decision in Umbehr.   Moreover, Umbehr cited as support for its
treatment of the official capacity claims at issue, Leatherman v.
Tarrant County Narcotics Intelligence and Coordination Unit, 507
U.S. 163 (1993), which concerned the proper treatment of official
capacity claims only against municipal officers. See Umbehr, 518
U.S. at 677 n.*.
     12Notably, the ADA's operative provisions refer to a "public
entity," see 42 U.S.C. § 12132, and the parties do not dispute
that the House would qualify as one no less than the State itself
would. Yet, the plaintiffs at no point explain why their claims
to enforce Title II of the ADA, insofar as they must be treated as
claims against a "public entity" and not an officer, must be
treated as claims against the State rather than the House, even
though the plaintiffs named an officer of that legislative body as
the defendant for those claims. That failure on the plaintiffs'
part is problematic in its own right, because Consumers Union
expressly states that legislative bodies may themselves assert
legislative immunity. See 446 U.S. at 733-34.

                                   - 29 -
the immunity at issue per Consumers Union, absent there being some

bar to his doing so.13

                                 2.

           The problems with treating the plaintiffs' claims to

enforce the RHA as being against the State rather than the officer

named in the complaint are somewhat different, though related.

Like Title II of the ADA, and unlike § 1983, § 504 of the RHA does

expressly provide that "State[s]" are liable for violating its

terms.    See 29 U.S.C. § 794(b)(1)(A)-(B).   And, § 504 of the RHA,




     13The plaintiffs, in arguing that their claims to enforce the
ADA are claims against the State, even though their Fourteenth
Amendment claims are not, do not develop an argument that those
claims pertaining to Title II of the ADA simultaneously also are
not claims against the State for purposes of determining whether
they implicate Eleventh Amendment immunity. See United States v.
Zannino, 895 F.2d 1, 16 (1st Cir. 1990) (discussing waiver). Thus,
if we were to treat the plaintiffs' ADA-related claims as if they
were claims against the State and no other defendant, then those
claims would be subject to an assertion of Eleventh Amendment
immunity that they otherwise would not implicate. See Garrett,
531 U.S. at 374 n.9 (establishing that, with respect to Title I of
the ADA, an official capacity suit for injunctive relief may
proceed under the fiction of Ex parte Young, 209 U.S. 123 (1908)).
In consequence, the plaintiffs' claims would then raise questions
regarding Congress's constitutional authority to abrogate Eleventh
Amendment immunity that otherwise would not arise.             See
Tennessee v. Lane, 541 U.S. 509, 520 (2004) (detailing a
"congruence and proportionality" test for determining whether a
suit under Title II of the ADA against the State may proceed
(quoting City of Boerne v. Flores, 521 U.S. 507, 520 (1997))); see
also Scott v. Taylor, 405 F.3d at 1255 n.5 (11th Cir. 2005) ("If
official capacity actions against state legislators were treated
as actions against the State, they would be barred by states'
Eleventh Amendment sovereign immunity.").

                               - 30 -
like Title II of the ADA, does not expressly provide that any

officer of a state is subject to suit.      Section 504 of the RHA

imposes liability on "program[s] or activit[ies] receiving Federal

financial assistance," which the provision then defines to include

governmental entities.    See 29 U.S.C. § 794(a)-(b).

          But, as with Title II of the ADA, neither the plaintiffs

nor the United States points to any precedent that holds that suits

against state officers -- even when sued in their official capacity

-- to enforce the provisions of § 504 of the RHA through relief of

the kind at issue here may not be brought.      Nor do they suggest

that there is a reason to conclude that such suits, insofar as

those suits may be brought to enforce the RHA, must be treated as

suits against the State, even if those suits need not be so treated

when brought to enforce Title II of the ADA.      Moreover, as with

Title II of the ADA, there is authority that holds that such suits

may be brought to enforce § 504 of the RHA and that, when they are

so brought, they are properly treated as suits against the officer

and not the State.   See Henrietta D., 331 F.3d at 289.   And, as we

have already explained, given Consumers Union, the dictum in Graham

regarding the distinction between official and personal immunities

provides no basis for our concluding that we must treat such suits

as suits against the State for purposes of assessing assertions of

legislative immunity.    Accordingly, the plaintiffs fail to explain


                               - 31 -
why we cannot take their RHA-predicated claims, as pleaded, to be,

like their claims regarding the ADA, just what they purport to be.

That being so, we understand the plaintiffs' RHA-related claims to

be, like their ADA-related claims, against a kind of defendant who

is not -- inherently -- incapable of asserting the immunity that

is at issue.

          The United States argues that the Eleventh Amendment

concerns that might arise from treating the plaintiffs' claims to

enforce Title II of the ADA as claims against the State itself

would not arise from so treating their RHA-related claims.      The

plaintiffs and the United States emphasize that the State itself

is a "recipient of Federal financial assistance" within the meaning

of § 504 of the RHA.   29 U.S.C. § 794(a).   The United States thus

contends that, given the State of New Hampshire's acceptance of

"Federal financial assistance" to support legislative operations

during the pandemic, there was a clear waiver of Eleventh Amendment

immunity here, and so no Eleventh Amendment concern that the

plaintiffs would have needed to avoid by suing only a state officer

and not the State itself.   See 42 U.S.C. § 2000d-7(a)(1) ("A State

shall not be immune under the Eleventh Amendment . . . for a

violation of section 504 of the Rehabilitation Act of 1973 . . . or

. . . any other Federal statute prohibiting discrimination by

recipients of Federal financial assistance.").


                               - 32 -
          But, there could be a question of whether the State had

waived its Eleventh Amendment immunity by that receipt of funds,

given that the relief that the plaintiffs seek would run against

a state legislative, rather than a state executive, officer.    Cf.

Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161, 171 (3d Cir.

2002) ("Under the statutory definition in the Rehabilitation Act,

the state, as a whole, cannot be a 'program or activity.'   As other

courts have noted, if the entire state government were subject to

§ 504 whenever one of its components received federal funds,

section (b)(1)(B) would be redundant.").     By contrast, no such

question arises if the plaintiffs' claims to enforce the RHA are

taken at their word and treated as claims against the named state

officer in his official capacity rather than the State.     For, in

that event, Eleventh Amendment immunity is not in play.

          In addition, the plaintiffs do not explain why if their

claims regarding the RHA must be understood to be against an entity

rather than an officer, they must be understood to be against the

State rather than the House, given that the officer named in the

complaint as the sole defendant is a member of the House, which

the parties do not dispute is a covered entity under § 504 of the

RHA.   See 29 U.S.C. § 794.   And, as we have explained, Consumers

Union expressly states that a legislative body may itself assert

legislative immunity.   So, had the plaintiffs named the State in


                              - 33 -
their complaint, a question would then have arisen in relation to

the relief sought as to whether the right entity had been named,

given that if the House were the proper entity (insofar as an

officer suit was not being brought) legislative immunity would

have remained as a viable defense.     See Consumers Union, 446 U.S.

at 732.14

                                3.

            In sum, neither the plaintiffs nor the United States

persuasively explains why the official capacity state officer

claims regarding the ADA and the RHA that are before us must be

treated as if they are claims against the State itself and thus

against a defendant that the plaintiffs assert to be, by its

nature, incapable of asserting legislative immunity.   Accordingly,

we take the complaint at its word.      We thus understand it to be



     14 We note that the plaintiffs disclaimed any intention to
have sued any defendant other than the State only after having
been confronted with a defense of legislative immunity based on
Consumers Union in response to their motion for preliminary
injunctive relief. But, that otherwise previously unarticulated
position does not effectively amend the complaint. Nor is this a
case in which the entity of which the officer sued is a part "had
no greater separate identity from the" State -- which is a suable
entity under the ADA and the RHA -- than many executive departments
do. Brandon v. Holt, 469 U.S. 464, 472 (1985). Rather, it is a
case in which the officer named in the complaint serves in one of
the two houses of a coordinate branch of state government and thus
is not, for purposes of enforcing either statute, obviously "the
State" -- insofar as the officer named is a stand-in for any
entity -- rather than either the House or the state legislature as
a whole.

                              - 34 -
alleging claims that seek to enforce Title II of the ADA and § 504

of the RHA against the state officer (in his official capacity)

who is named, which, as Consumers Union holds, is an officer who

is   entitled   even   in   that    capacity    to    assert    the    defense   of

legislative immunity, at least insofar as that officer is not

otherwise barred from doing so.

                                       V.

           The plaintiffs do also assert -- this time, without the

support of the United States -- that their ADA-predicated claims

may go forward, despite the Speaker's assertion of legislative

immunity, even if they are understood to be claims against a state

officer   rather    than    the    State    itself,   despite    the    Speaker's

assertion of legislative immunity.             That is in part because the

plaintiffs contend that, in enacting Title II of the ADA, Congress

abrogated any legislative immunity that such a defendant otherwise

could assert.      But here, too, we disagree.

           As an initial matter, it is not obvious how Title II of

the ADA could bring about such an abrogation, insofar as the suit

is against a state legislative officer and not any "public entity"

under that statute.         Nonetheless, a legislative body, like the

House, appears to be a "public entity" under Title II of the ADA

and to be capable of asserting legislative immunity in certain

circumstances per Consumers Union.             See 446 U.S. at 733-34.           In


                                     - 35 -
addition, the plaintiffs appear to be of the view that Title II of

the ADA -- through its various provisions -- may be understood to

abrogate   legislative   immunity   even   when   asserted   by   a   state

legislative officer as a defense to a claim to enforce the statute

that is brought against that officer in his official capacity and

not against any "public entity" with which he is identified. Thus,

we proceed to address the abrogation argument that the plaintiffs

present as they have framed it for us and as the panel addressed

it.   But, as we will explain, even when we do so, we find the

plaintiffs' abrogation argument to be without merit, in large part

due to the reasoning of Tenney.

                                    A.

           The plaintiff in Tenney, William Brandhove, had sued

members of the California Senate's Fact-Finding Committee on Un-

American Activities under 42 U.S.C. § 1983 and a companion civil

rights measure that provided redress against those who conspire to

deprive individuals of their federal constitutional rights.            See

42 U.S.C. § 1985.   Brandhove alleged they had used a legislative

subpoena to "intimidate and silence" him, in an attempt to "deter

and prevent him from effectively exercising his constitutional

rights of free speech and to petition the Legislature for redress

of grievances."   341 U.S. at 371.       He pointed out that not a word

in either statute recognized legislative immunity and that, in


                                - 36 -
fact, the text of each statute encompassed both legislators and

their legislative acts by applying to any "person" who was acting

"under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory."      42 U.S.C. § 1983.   He thus

contended that legislative immunity posed no bar to his claims.15

          In holding otherwise, the Court framed the relevant

interpretive question as follows: Did Congress intend "to overturn

the tradition of legislative freedom achieved in England by Civil

War and carefully preserved in the formation of State and National

Governments here" and thereby to "subject legislators to civil

liability for acts done within the sphere of legislative activity?"

Id. at 376.    The Court then reasoned -- perhaps not surprisingly,

given that framing -- that it could not conclude that Congress had

so intended:

          Let us assume, merely for the moment, that
          Congress has constitutional power to limit the
          freedom of State legislators acting within
          their traditional sphere. That would be a big
          assumption.   But we would have to make an
          eve[n] rasher assumption to find that Congress
          thought it had exercised the power. These are
          difficulties we cannot hurdle.       . . . We
          cannot believe that Congress -- itself a
          staunch advocate of legislative freedom -
          - would impinge on a tradition so well
          grounded in history and reason by covert
          inclusion in the general language before us.



     15See Brief for Respondent at 17, Tenney v. Brandhove, 341
U.S. 367 (1951) (No. 338).

                               - 37 -
Id.

              In the decades since, the Court has shown no inclination

to    back    away    from    Tenney's    interpretive          logic.      Rather,    in

subsequent cases applying common-law immunities to § 1983 claims,

the Court has explained that Tenney held that § 1983 did not

abrogate such immunities both because "the legislative record

[gave] no clear indication that Congress meant to abolish [them]

wholesale" and because it was fair to "presume that Congress would

have    specifically         so   provided   had    it    wished     to    abolish    the

doctrine[s]."        Pierson v. Ray, 386 U.S. 547, 554-55 (1967).

              In accord with that same understanding, the Court has,

in    the    wake    of   Tenney,    appeared      to    equate    the    inquiry    into

Congress's      intent       to   abrogate   legislative          immunity    with    the

famously strict inquiry that is required to determine Congress's

intent to abrogate Eleventh Amendment immunity.                           See Consumers

Union, 446 U.S. at 738-39.               It has also appeared to hold that

evidence of an intent by Congress to abrogate the latter type of

immunity is not evidence of its intent to abrogate the former.

Id.    Indeed, the Court has even gone so far as to state, seemingly

as a general matter, that "[o]ur cases have proceeded on the

assumption      that      common-law     principles        of     legislative       . . .

immunity were incorporated into our judicial system and that they




                                         - 38 -
should not be abrogated absent clear legislative intent to do so."

Pulliam v. Allen, 466 U.S. 522, 529 (1984).

            The plaintiffs do argue that, even if Tenney sets forth

a clear statement rule for abrogating legislative immunity, it

applies only to § 1983 itself.           But, they do not offer any

supporting authority for that contention, and there is sister

circuit precedent directly to the contrary.             See Chappell v.

Robbins, 73 F.3d 918, 923-25 (9th Cir. 1996) (applying clear

statement rule to determine whether Congress intended to abrogate

legislative immunity with respect to a civil claim under the

Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961 et seq.).16

            In addition, the cases in the Tenney line repeatedly

affirm the important role that legislative immunity plays in

promoting   representative   democracy    and   thus   the   soundness   of

Tenney's presumption that Congress, as a legislative body in its




     16 We note that the Supreme Court has required at least as
much clarity as Tenney required in determining whether other
federal statutes have displaced the immunity that members of
Congress enjoy under the Speech and Debate Clause.     See United
States v. Helstoski, 442 U.S. 477, 493 (1979) ("Assuming,
arguendo, that the Congress could constitutionally waive the
protection of the Clause for individual Members, such a waiver
could be shown only by an explicit and unequivocal expression.
There is no evidence of such a waiver in the language or the
legislative history of § 201 or any of its predecessors." (second
emphasis added)).

                                - 39 -
own right, would not likely override such a critical protection

for     legislative       freedom       without     evidencing         its    serious

consideration of the merits of doing so.                  Indeed, the Court in

Tenney   began     its    analysis     by   characterizing       the    notion    that

Congress    could     abrogate       the    immunity     generally      as    a   "big

assumption," 341 U.S. at 376, which is a characterization that

certainly accords with the notion that the concern about finding

abrogation was rooted in a recognition that any such abrogation

would    implicate       the   federal-state       balance.      Cf.    Gregory     v.

Ashcroft,     501         U.S.       452,    460       (1991)     ("Congressional

interference . . . would upset the usual constitutional balance of

federal and state powers.            For this reason, 'it is incumbent upon

the federal courts to be certain of Congress' intent before finding

that federal law overrides' this balance." (quoting Atascadero

State Hosp. v. Scanlon, 473 U.S. 234, 243 (1985))).                          Thus, if

anything, there would appear to be particular reason to presume

that    Congress    would      not   have   abrogated     such    a    longstanding

immunity -- which is both discrete in nature and unusually salient

to the legislative branch -- in the statute at issue here without

making its intent to do so clear, given that Congress enacted this

statute when Tenney was already established precedent.

            Accordingly, to determine whether Congress intended to

abrogate legislative immunity by enacting Title II of the ADA, we


                                        - 40 -
proceed on the view that such abrogation could not take place

"absent clear legislative intent to do so."                   Pulliam, 466 U.S. at

529.      And, as we will next explain, given that understanding, the

plaintiffs fail to persuade us that the District Court erred in

determining that Title II of the ADA did not abrogate legislative

immunity.

                                           1.

                To make the contrary case, the plaintiffs rely on the

text of Title II of the ADA.                The operative provision of the

statute provides that "no qualified individual with a disability

shall, by reason of such disability, be excluded from participation

in   or    be    denied   the   benefits    of    the   services,    programs,   or

activities of a public entity, or be subjected to discrimination

by any such entity."        42 U.S.C. § 12132.          The statute that defines

a "public entity" does so broadly to include "any State or local

government" and "any department, agency, special purpose district,

or other instrumentality of a State or States or local government."

42 U.S.C. § 12131(1)(A)-(B).           It also makes clear that Congress

intended the statute to be read broadly to ensure that it would

have an encompassing scope. See generally 42 U.S.C. § 12101(b)("It

is the purpose of this chapter . . . to provide a clear and

comprehensive       mandate     for   the       elimination    of   discrimination

against individuals with disabilities.").


                                      - 41 -
          Moreover,    as   the    plaintiffs   highlight,   a   separate

provision of the ADA that applies to the claims at issue here

provides as follows:

          A State shall not be immune under the eleventh
          amendment to the Constitution of the United
          States from an action in [a] Federal or State
          court   of   competent   jurisdiction  for   a
          violation of this chapter.      In any action
          against a State for a violation of the
          requirements    of  this   chapter,   remedies
          (including remedies both at law and in equity)
          are available for such a violation to the same
          extent as such remedies are available for such
          a violation in an action against any public or
          private entity other than a State.

42 U.S.C. § 12202.

                                    2.

          The plaintiffs' chief contention regarding abrogation

relies on the second sentence of this last provision. They contend

that it must be read to manifest Congress's clear intent to

abrogate the specific immunity at issue here, because it expressly

provides that the "remedies" available under this statute in an

action against a "State" are the same as those that would be

available against a "private entity" and legislative immunity is

not an immunity that any private entity may assert.

          But,   the   provision    that   contains   this   sentence   is

substantively identical to 42 U.S.C. § 2000d-7(a)(2), which we

know that Congress added to the RHA years earlier in the immediate

wake of the Supreme Court's decision in Atascadero to ensure that

                                  - 42 -
the   clear    statement    requirement    for   dispensing     with   Eleventh

Amendment immunity would be met.           See H.R. Rep. No. 101-485, pt.

2, at 138 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 421 ("This

provision is included in order to comply with the standards for

covering states set forth in Atascadero.").             After all, Atascadero

had held that a prior provision of the RHA that had purported to

provide a means by which a State could effect a waiver of Eleventh

Amendment immunity was unclear as to whether it covered claims

against a State for certain types of remedies.                 See 473 U.S. at

245-46.

              Thus, the second sentence of this same provision in the

ADA would appear -- like the second sentence in its predecessor in

the RHA -- to have been intended merely to make clear that the

Eleventh      Amendment    immunity   referenced   in    the   first   sentence

extends to all types of remedies that may be sought against states.

That the sentence in question refers only to "remedies" and not

"immunities" and that the legislative history to this provision

makes no reference to any immunity other than Eleventh Amendment

immunity both accord with that same conclusion.                 See Lussier v.

Fla., Dep't of Highway Safety & Motor Vehicles, 972 F. Supp. 1412,

1418-19 (M.D. Fla. 1997) (rejecting the argument that the second

sentence      of   42   U.S.C.   § 12202   "creates   an   exception    to   the

jurisdictional bar leveled by the Tax Injunction Act"); see also


                                      - 43 -
28   U.S.C.    § 1341   (precluding   federal   courts   from   considering

challenges to a State law that facilitates "the assessment, levy

or collection of any tax").           So, too, does the fact that the

provision concerns only actions against "State[s]," given that the

immunity here applies to actors at all levels of government.

See, e.g., Bogan, 523 U.S. 44 (applying legislative immunity to a

suit involving a municipal legislator); Lake Country Ests., 440

U.S. 391 (applying legislative immunity to a suit involving a

regional legislative body).      Accordingly, consistent with general

interpretive principles, we decline to treat this sentence as if

it were a means of effecting a sweeping abrogation of such an

important immunity, when it appears as a follow-on to a sentence

that expressly dispenses with a distinct immunity without itself

making reference to any immunity at all.           See Conservation Law

Found., Inc. v. Pruitt, 881 F.3d 24, 32 (1st Cir. 2018) ("Congress

does not hide elephants in mouseholes." (citing Whitman v. Am.

Trucking Ass'ns, 531 U.S. 457, 468 (2001))).

              To be sure, Congress did manifest its clear intent to

abrogate Eleventh Amendment immunity via 42 U.S.C. § 12132, as the

first sentence of the provision just considered makes perfectly

evident.      But, the fact that Congress clearly intended to abrogate

the status-based immunity that the Eleventh Amendment protects

does not      in and of itself clearly demonstrate that Congress


                                  - 44 -
intended to abrogate the conduct-based immunity for those engaged

in legislative activities that is at issue here.                   See Walker v.

Jones, 733 F.2d 923, 931 (D.C. Cir. 1984) ("The 'fundamental

purpose' of [legislative immunity] is to 'free[] the legislator

from executive and judicial oversight that realistically threatens

to control his conduct as a legislator.'" (quoting Gravel v. United

States, 408 U.S. 606, 618 (1972) (second alteration in original)

(emphasis added and omitted))).             Indeed, as we have already noted,

the Court has indicated that evidence of an intent to abrogate

Eleventh Amendment immunity is not itself evidence of an intent to

abrogate legislative immunity.              Consumers Union, 446 U.S. at 738.

            Thus,     to    the    extent    that    any   such   abrogation     of

legislative immunity was intended, the evidence of that intention

must be located elsewhere in Title II of the ADA.                 In considering

whether such evidence exists, we do not dispute the plaintiffs'

assertion that the "activities" of the House are encompassed by

the     statute's     operative       provisions,       which     encompass     the

"activities" of the State and "any department, agency, special

purpose district, or other instrumentality of" it.                 See 42 U.S.C.

§§ 12131, 12132.       But, we agree with the Speaker that, even so,

those    provisions    do    not   themselves       demonstrate   that   Congress

intended    to   abrogate     legislative       immunity     by   enacting     this

statute.


                                      - 45 -
          Like the Court in Tenney, "[w]e cannot believe that

Congress -- itself a staunch advocate of legislative freedom --"

would abrogate legislative immunity "by covert inclusion in the

general language" of Title II of the ADA. 341 U.S. at 376. Indeed,

the fact that Congress expressly saw fit to abrogate Eleventh

Amendment immunity as to actions against states brought under it,

but then made no reference to legislative immunity, supports that

conclusion.17   Cf. Smart v. Gillette Co. Long-Term Disability Plan,

70 F.3d 173, 179 (1st Cir. 1995) ("The maxim [expressio unius est

exclusio alterius] instructs that, when [a statute lists specific

items], any item not so listed is typically thought to be excluded.

While this interpretive maxim is not always dispositive, it carries

weight . . . ." (internal citations omitted)).



     17 Congress, in enacting Title II, "directed the Department
of Justice . . . to elucidate Title II['s statutory language] with
implementing regulations," Frame v. City of Arlington, 657 F.3d
215, 225 (5th Cir. 2011); see 42 U.S.C. § 12134(a) ("[T]he Attorney
General shall promulgate regulations in an accessible format that
implement [Title II].").     The implementing regulations provide
that Title II of the ADA covers "activities of the legislative and
judicial branches of State and local governments."              See
Nondiscrimination on the Basis of Disability in State and Local
Government Services, 56 Fed. Reg. 35,694, 35,696 (July 26, 1991)
(codified at 28 C.F.R. pt. 35).
     But, we cannot conclude that Congress's general grant of
rulemaking authority reveals that "the legislature has in fact
faced, and intended to bring into issue, the critical matters
involved in the judicial decision."     Will v. Michigan Dep't of
State Police, 491 U.S. at 66 (1989) (quoting United States v. Bass,
404 U.S. 336, 349 (1971)).

                               - 46 -
              That is not to say that there is a "magic words" test

any   more    than    there     is     such    a   test   for   abrogating     Eleventh

Amendment immunity.             United States v. Texas, 507 U.S. 529, 534

(1993); see Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73-74

(2000); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 56-57

(1996).      But, in addition to the fact that the statute here makes

no express reference to legislative immunity, it also makes no

express      reference     to    legislatures        or   legislators,     compare    18

U.S.C.    § 201(a)(1),          with      42   U.S.C.     § 12131,   let     alone   to

legislative acts.          See also United States v. Brewster, 408 U.S.

501, 524 (1972) ("Congress, of course, is free to exempt its

Members      from    the   ambit     of    federal    bribery    laws,   but    it   has

deliberately allowed [18 U.S.C. § 201] to remain on the books for

over a century.").         Nor does Title II of the ADA otherwise indicate

an intent by Congress to deal with the "subtle considerations of

the mixture of legislative or executive duties with the political

facts of life," Bostick v. Rappleyea, 629 F. Supp. 1328, 1333

(N.D.N.Y. 1985) (quoting Gerhart v. Oregon, 40 F. Supp. 597, 600

(D. Ore. 1976)), as Title VII of the Civil Rights Act of 1964 and

the Age Discrimination and Employment Act do.                    See id.

              Instead, the operative provisions of Title II of the ADA

merely contain a general reference to the "activities" of the

"public entit[ies]" to which Title II of the ADA applies and then


                                           - 47 -
define those "entit[ies]" in terms that are themselves "general"

with respect to the acts that could trigger the immunity at issue.

42 U.S.C. § 12132.      In that respect, Title II of the ADA is not

like the statutes in Kimel or Seminole Tribe when it comes to

manifesting a congressional intent to abrogate a well-established

immunity by expressly naming the very kind of defendant that enjoys

the immunity.      Instead, it is more like § 1983, which, as we have

seen, the Court determined in Tenney does not suffice to manifest

a clear congressional intent to abrogate legislative immunity,

because the Court could not accept that Congress would abrogate

legislative      immunity   by   "covert    inclusion"    in   the    "general

language"   of    § 1983,   notwithstanding    that   a   state      legislator

performing legislative duties would appear to be a "person" who is

acting "under color of" law, insofar as those words are given their

ordinary meaning.      See 341 U.S. at 376.18



     18  The plaintiffs suggest that the Supreme Court's holding
in Pennsylvania Department of Corrections v. Yeskey, 524 U.S. 206,
209-10 (1998), indicates that Title II's reference to "State or
local government[s]," 42 U.S.C. § 12131, provides sufficiently
clear language to effect an abrogation of legislative immunity.
In Yeskey, the Court considered whether Title II of the ADA's
standards applied to state correctional facilities, and the Court
concluded that such facilities fall "squarely within the statutory
definition of 'public entity'." Yeskey, 524 U.S. at 210. But,
neither party disputes that Title II of the ADA applies to the
"programs and activities" of the House, as neither party disputes
that it is a "public entity." We are concerned with a question
distinct from the one presented in Yeskey, as the question here
concerns not the meaning of "public entity" but whether Title II

                                   - 48 -
                                    B.

            The plaintiffs also make the closely related contention

that their claims under § 504 of the RHA are not subject to the

Speaker's    assertion   of     legislative    immunity,    because   any

legislative immunity that the Speaker might enjoy against their

RHA claims has been waived.      That is so, they contend, given that

the New Hampshire General Court "affirmatively sought and accepted

federal funding to pay for legislative session expenses" pursuant

to the Coronavirus Aid, Relief, and Economic Security (CARES) Act,

Pub. L. No. 116-136, 134 Stat. 281 (2020).          Here, they rely on

§ 504 of the RHA, which provides that "[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her

or his disability, . . . be subjected to discrimination under any

program      or     activity       receiving      Federal      financial

assistance . . . ."        29    U.S.C.    § 794(a);   see    also    id.

§ 794(b)(1)(A)-(B).      For, as they contend, the New Hampshire

General Court's acceptance of federal funding effected a waiver of

the Speaker's legislative immunity in light of 42 U.S.C. § 2000d-

7(a)(1).




of the ADA effected an abrogation of the immunity traditionally
enjoyed by certain acts taken in the course of the activities of
a "public entity."   And, as to that question, we conclude that
Tenney provides the controlling interpretive rule.

                                  - 49 -
             But, the plaintiffs do not suggest that a statute may be

any   less   clear   in   encompassing    legislative   immunity   when   it

provides a means for that immunity's waiver than it must be when

it provides for its abrogation.          Nor do we see how they could so

contend. See Atascadero, 473 U.S. at 241.        Thus, because the terms

of 42 U.S.C. § 2000d-7 are not materially different from the terms

of 42 U.S.C. § 12202 -- in that they, too, do not speak to the

immunity at issue with the requisite degree of clarity, concerned

as they are only with a distinct immunity, Eleventh Amendment

immunity -- the plaintiffs' waiver-based argument for showing that

the District Court erred in denying their motion for preliminary

injunctive relief fails.

                                    VI.

             We come, then, finally, to the plaintiffs' case-specific

reasons for concluding that legislative immunity poses no bar to

their request for preliminary injunctive relief.         But, once again,

we are not persuaded.

                                    A.

             We   start    with   the     plaintiffs'   contention    that

legislative immunity is no obstacle to their obtaining an emergency

injunction because their federal law claims do not seek to hold

the Speaker liable for any "legislative act." The plaintiffs argue

in this regard that their claims target only the Speaker's failure


                                  - 50 -
to   permit      them    to    engage      remotely     in    official     legislative

proceedings -- including his failure to permit them to vote on

bills in that manner.

              But,      "voting       by     Members"    itself      constitutes      a

legislative act, see Gravel, 408 U.S. at 624, and the plaintiffs

request an accommodation with respect to the House rules that

purport to bar the remote participation that they seek.                       Thus, we

fail to see on this record a material difference between their

requested injunctive relief and a request for relief that would

seek to dictate the setting of the rules themselves. See Consumers

Union,    446    U.S.    at    726,    728-29    (explaining       that    legislative

immunity applied to a suit against the Chief Justice of Virginia

in his official capacity that sought prospective injunctive relief

for his "failure to amend" a state bar rule that was alleged to

violate    the    First       Amendment);      see    also     Larsen v.    Senate   of

Commonwealth of Pa., 152 F.3d 240, 253 (3d Cir. 1998) (considering

"whether    [the]       request   for      prospective        relief . . . could     be

accorded    consistent         with    the    policies       underlying    legislative

immunity").       That being so, the plaintiffs fail to persuade us

that there is no basis for applying legislative immunity because

there is no legislative "act presented for examination."                       Walker,

733 F.2d at 929.




                                           - 51 -
          We   do   recognize   that   legislative   immunity   does    not

attach to the activities that are merely "casually or incidentally

related to legislative affairs."       Brewster, 408 U.S. at 528.      But,

determinations about the procedures that govern the means by which

House members may cast votes are not easily so characterized, and

the injunctive relief that the plaintiffs seek is, on their own

account, relief that must run against a legislator directly to be

effective. Nor do the plaintiffs identify any authority that would

support a "casual" or "incidental" characterization, id., even

though there is seemingly contrary recent authority from the D.C.

Circuit. See McCarthy v. Pelosi, 5 F.4th 34, 39 (D.C. Cir. 2021).19

Thus, the plaintiffs fail to make the case that, for this reason,

the District Court erred in relying on the Speaker's legislative

immunity to reject their request for emergency relief.




     19 The plaintiffs do argue at some length that, to determine
whether the accommodation that they seek is reasonable would not
require any inquiry into legislative motive or even any questioning
of any legislative officer and that, for this reason, the assertion
of legislative immunity is no bar to their claims. But, even if
we were to assume that the plaintiffs accurately predict how the
litigation would unfold, that prediction does not suffice to permit
the plaintiffs to show that the District Court erred in denying
their request for injunctive relief based on legislative immunity,
given that the immunity protects the one who enjoys it from the
suit itself. See Romero-Barcelo v. Hernandez-Agosto, 75 F.3d 23,
28 (1st Cir. 1996).

                                 - 52 -
                                     B.

            The plaintiffs separately contend that, because comity

is the basis for legislative immunity, the Speaker may assert that

immunity here only to the extent that New Hampshire law would

permit him to do so.    The plaintiffs then point us to decisions of

the New Hampshire Supreme Court that they contend show that the

immunity enjoyed by the Speaker is qualified and applies only if

the    legislative   acts   in   question   "do    not   infringe   upon   the

fundamental rights of the people."          See, e.g., Burt v. Speaker of

the House of Representatives, 243 A.3d 609, 610 (N.H. 2020).

            But, the scope of the legislative immunity that we must

recognize in construing federal statutes is not dependent on the

immunity that a state itself recognizes under its own law.                 See

Lake Country Ests., 440 U.S. at 404 ("[T]he absolute immunity for

state   legislators   recognized     in   Tenney   reflected   the   Court's

interpretation of federal law; the decision did not depend on the

presence of a speech or debate clause in the constitution of any

State, or on any particular set of state rules or procedures

available to discipline erring legislators.").             For this reason,

it is of no relevance here that the Speaker might not be able to

assert such a defense against claims brought under New Hampshire

law.




                                   - 53 -
                                               C.

              There remains to address the plaintiffs' final argument

for    rejecting      the    District      Court's          legislative-immunity-based

denial of their motion for a preliminary injunction, though it is

one that they barely developed in the District Court or before the

panel.      This argument rests on the potential limit on the immunity

discussed in Kilbourn v. Thompson, 103 U.S. 168 (1880).

              In     that    case,     the          Court     explained     that    "there

may . . . be things done, in the one House or of the other, of an

extraordinary character, for which the members who take part in

the act may be held legally responsible."                        Id. at 204.       In line

with Kilbourn, we have recognized that that "there may be some

conduct, even within the legislative sphere, that is so flagrantly

violative       of     fundamental         constitutional            protections      that

traditional        notions    of    legislative         immunity      would   not    deter

judicial intervention."             Nat'l Ass'n of Soc. Workers v. Harwood,

69 F.3d 622, 634 (1st Cir. 1995).

              Kilbourn made quite clear that standard for an "act" to

be deemed of "extraordinary character" is a most demanding one.

In fact, in sketching out the high bar a legislative act would

need   to    clear    before       being    deemed      an     act   of   "extraordinary

character," such that a legislator could be sued for it, the Court

in    Kilbourn     considered,       as    a    possibility,         that   "members    of


                                           - 54 -
[Congress could go] so far to forget their high functions and the

noble instrument under which they act as to imitate the Long

Parliament in the execution of the Chief Magistrate of the nation,

or to follow the example of the French Assembly in assuming the

function of a court for capital punishment."       103 U.S. at 204-05.

In the event legislators engaged in conduct so clearly exceeding

the powers delegated to them, the Court -- quite understandably -

- was "not prepared to say that such an utter perversion of their

powers to a criminal purpose would be screened from punishment by

the constitutional provision for freedom of debate."        Id.

          The   fact   that   the   Speaker's   conduct   implicates   as

important a statutory right as the ones protected by Title II of

the ADA and § 504 of the RHA thus does not, in and of itself,

provide us with a sufficient basis under the Kilbourn standard for

concluding that the District Court erred in determining that the

plaintiffs were not entitled to their requested emergency relief.

Indeed, the fact that some of their claims assert a violation of

the Fourteenth Amendment does not in and of itself suffice to do

so.   Cf. Bogan, 523 U.S. at 46-47, 55 (finding that legislative

immunity barred a First Amendment retaliation claim, where the

plaintiff alleged that she had been fired as a result of her filing

a complaint against an employee working under her supervision);

Tenney, 341 U.S. at 370-71, 376-79 (determining that legislative


                                - 55 -
immunity barred the plaintiffs' First Amendment claim, premised on

the state legislature's request that state officials prosecute him

for his failure to testify at a committee hearing).             See generally

Eastland v. U.S. Servicemen's Fund, 421 U.S. 491, 509-12 (1975)

(holding that the Speech or Debate Clause barred the plaintiffs'

claims, premised on the plaintiffs' allegations that a Senate

subcommittee     subpoena,   if   complied    with,   would   constitute    an

invasion    of   the   plaintiffs'    privacy   and   violate    their   First

Amendment rights).

            Moreover, the plaintiffs take aim at conduct by the

Speaker that involves a decision to follow -- rather than depart

from -- existing House rules that were overwhelmingly passed and

that were predicated on a general handbook for setting such rules

for all legislatures generally.           The challenged conduct by the

Speaker also does not, on its face, target any class of legislators

either expressly or through clever artifice, in part because it

involves adhering to existing rules rather than making new ones.

Cf. Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520 (1993).       The remedy sought for that decision to stick to

those existing rules, we also note, is an injunction that would

run directly against a legislator and not merely a legislative

employee.




                                     - 56 -
          We note as well that this case is distinct from Powell v.

McCormack, 395 U.S. 486 (1969).      There, the Court confronted the

refusal of the United States House of Representatives to permit

the plaintiff "to take his seat," see id. at 489, 506-08, despite

his having been duly elected as a member, and the Court permitted

relief that would run against an employee of the House and not a

legislator.   See id. at 504-06.20

          That said, we recognize, as the Court has recognized in

its decisions preserving legislative immunity, that immunities are

susceptible to abuse.    It takes no great imagination to conjure

hypotheticals that might warrant the "extraordinary character"

descriptor if carried out.     For that reason, the assessment of

when a given act that, though seemingly legislative in nature, is

nonetheless "of an extraordinary character," Kilbourn, 103 U.S. at

204, that makes it unworthy of the immunity's protection must be

sensitive to context.




     20 We note that Bond v. Floyd, 385 U.S. 116 (1966) similarly
involved a challenge to actions of the Georgia House of
Representatives to "exclude" a "duly elected representative" from
"membership" in that legislative body, see id. at 120, and that it
did not address legislative immunity. See also Rash-Aldridge v.
Ramirez, 96 F.3d 117, 119 (5th Cir. 1996) (finding legislative
immunity applicable, despite the holding in Bond, because the
relevant legislature "did not try to remove [the plaintiff] from
her seat . . . nor [did it] take away any privileges of that office
because of what she said or did").

                               - 57 -
          Here, the challenge concerns a denial of a request for

extraordinary relief against a legislator that was made below with

no development of how the Speaker's actions are comparable to any

of the hypotheticals concerning never-undertaken legislative acts

that the dissent describes.          That only reinforces the reason to

ensure that our focus is on the character of the legislative act

being challenged and not those that have never been made based on

records that do not exist.      We do not decide, therefore, more than

that, given the facts and circumstances of this case, there is no

basis for concluding that the District Court erred in making the

only ruling that is before us in this appeal:              denying the request

for emergency relief against the Speaker due to the Speaker's

decision not to make the kind of accommodation with respect to

House Rule 65 that the plaintiffs seek.

          We do emphasize, though, one final point that takes us

back to the reasons that the Court gave in Tenney for concluding

that legislative immunity had been incorporated into American law

and that federal statutes are appropriately construed with that

understanding   in    place.        The   immunity    serves    an     important

democratic   end     notwithstanding       that      it    insulates     elected

representatives      from   legal    challenges      for   certain     of   their

official actions.     For that reason, we must be cognizant -- as the

Court has instructed us to be -- of the risks associated with


                                    - 58 -
failing to respect the traditional scope of legislative immunity,

bounded though it is, out of respect for legislative freedom and

thus democratic self-government.              See Eastland, 421 U.S. at 501-

03.

             Too narrow a construction of that immunity -- and one

not sufficiently respectful of the high bar that Kilbourn plainly

intended to set for stripping seemingly protected acts from the

cover the immunity confers -- invites abuses of its own.                     Those

abuses may involve not only federal judges improperly intruding

into internal state legislative affairs but also warring sides in

partisan state legislators' battles improperly enlisting federal

judges to participate in them.                See E.E.O.C. v. Wash. Suburban

Sanitary Comm'n, 631 F.3d 174, 181 (4th Cir. 2011) ("As members of

the   most   representative       branch,      legislators      bear   significant

responsibility       for   many    of     our    toughest       decisions . . . .

[Legislative       immunity]    shields       them    from    political   wars   of

attrition in which their opponents try to defeat them through

litigation rather than at the ballot box.").

             We do not suggest that any such effort by the plaintiffs

is at play here, and we appreciate the seriousness of the health

threat that this virus poses.            We do emphasize, though, that the

immunity exists not merely to protect against the fact of such

enlistment    in    a   given   case    but    also   to     protect   against   the


                                       - 59 -
possibility of that enlistment in a future case.21          That Congress

would be better attuned than the judiciary to the possibility that

such abuses might occur in the absence of the immunity seems clear

enough.    That recognition provides yet another reason -- and one

that Tenney itself may be understood to have recognized in adopting

the clear statement rule that it deployed -- for us to be wary of

construing Kilbourn in a manner that would deem even such a

"quintessentially legislative act," see Pelosi, 5 F.4th at 39, as

the decision by the Speaker of the House to follow these rules for

the   manner   of   members'   participation   in   floor     proceedings

(including with respect to the casting of votes) to be beyond the

protection of the immunity that has been historically afforded to

such an act.

                                 VII.

           For the reasons given, the District Court's denial of

the plaintiffs' motion for a preliminary injunction is affirmed.



                     -DISSENTING OPINION FOLLOWS-




      21In that regard, one can also imagine hypothetical suits
challenging internal legislative rules regarding core legislative
acts brought solely to advantage one side in a partisan battle
over a high-stakes legislative procedure (such as one that seeks
to augment the requirements that must be met to carry out a
filibuster) by, if nothing else, adding costs to the legislative
body's adoption of that rule.

                                - 60 -
            THOMPSON,        Circuit Judge,          with whom KAYATTA,            Circuit

Judge, joins, dissenting.             As the COVID-19 pandemic raged to new

heights    in   the    winter    of    2021,     the    New    Hampshire         House    of

Representatives conducted its sessions in person.                        Some members of

the House have significant personal health issues, which put them

at an increased risk of serious illness -- or even death -- if

they were to contract COVID-19.                  Facing the unenviable choice

between public duty and death, they sued the Speaker of the House,

in his official capacity, for disability discrimination.                           But the

Speaker told the court it would need to bounce the suit altogether

without    further      ado:      He    says    he     is    entitled       to   absolute

legislative immunity, which shields judicial review of a House

rule   effectively       ousting       disabled      members    from        that   august

assembly    and   (here's       the    kicker)       leaving   their        constituents

unrepresented.

            My colleagues agree with the Speaker's sweeping claim of

absolute legislative immunity.                 I cannot abide by the Court's

decision to turn a blind eye to the effective disenfranchisement

of thousands of New Hampshire residents simply because their

representatives        are   disabled.         But    it's    not    just    that.        My

colleagues      also    today    lay     the     foundation         to    immunize       any

legislative rule that "does not, on its face, target any class of

legislators" -- a standard so broad as to immunize race- and


                                        - 61 -
religion-based discrimination, too (examples to follow shortly).

The Court's rule opens the floodgates to potential abuse and spells

a recipe for disaster in the future.

             I respectfully dissent.

                                           I.

                                           A.

             In broad strokes, the common-law doctrine of legislative

immunity     shields      state   legislators     from       liability     for   their

legislative acts.         See Supreme Court of Va. v. Consumers Union of

the U.S., Inc., 446 U.S. 719, 732 (1980).                   As we've said before,

the    aim   of    legislative      immunity     is    "to       shelter   individual

legislators        from   the     distractions        and    hindrance     of    civil

litigation and [to] 'immunize[] [them] from suits for either

prospective relief or damages.'"            Nat'l Ass'n of Social Workers v.

Harwood, 69 F.3d 622, 630 (1st Cir. 1995) (quoting Consumers Union,

446 U.S. at 731).         The immunity is "essentially coterminous" with

the Speech or Debate Clause protecting federal legislators.                        Id.

at    629;   see   Consumers      Union,   446   U.S.       at   732   (noting   state

legislators' immunity "is similar in origin and rationale to that

accorded Congressmen under the Speech or Debate Clause").

                                           1.

             Legislative immunity as well as its federal counterpart

in the Speech or Debate Clause finds its roots in pre-colonial


                                      - 62 -
common-law principles.     See Tenney v. Brandhove, 341 U.S. 367, 372

(1951).   The privilege of parliament "was principally established,

in order to protect [its] members not only from being molested by

their   fellow-subjects,    but   also     more   especially    from   being

oppressed by the power of the crown."             1 William Blackstone,

Commentaries 159 (1765).      It arose in Sixteenth and Seventeenth

Century England out of a power struggle between the House of

Commons (the lower house of English Parliament) and the King. Id.;

see Robert J. Reinstein & Harvey A. Silverglate, Legislative

Privilege and the Separation of Powers, 86 Harv. L. Rev. 1113,

1123–35 (1973).    During that time, the House of Commons sought an

increasingly   significant    role   in    legislation.        Reinstein   &

Silverglate, supra, at 1124, 1126–27; J.E. Neale, The Commons'

Privilege of Free Speech in Parliament, in Tudor Studies 257, 276

(R. Seton-Watson ed. 1924).       Yet Parliamentarians were concerned

with receiving the wrath of the crown for opposing the crown's

measures, see Neale, supra, at 273–74 -- which, to that point, was

not necessarily an unfounded fear, see Reinstein & Silverglate,

supra, at 1126–28.   Thus, with the English Bill of Rights of 1689,

it was codified:     "That the freedom of speech, and debates or

proceedings in parliament, ought not to be impeached or questioned

in any court or place out of parliament."         1 W. & M., 2d sess., c.

2 (1689).


                                  - 63 -
            When our Founders made a pre-computer-age copy and paste

from the English Bill of Rights to our Constitution in 1789, they

had little to say about the Speech or Debate Clause.         See Reinstein

& Silverglate, supra, at 1136 & nn. 121–24.              As some scholars

suggest, that's probably so because many Founders took it as a

necessary condition of a representative government.                Id.    For

example, Madison saw "the right of self-protection in the discharge

of the necessary duties as inherent in legislative bodies." Letter

from James Madison to Philip Doddridge (June 6, 1832), in 4 Letters

and Other Writings of James Madison 221 (1865).         So too did Justice

Story.    See 2 Joseph Story, Commentaries on the Constitution § 856

(1833) ("It seems absolutely indispensable for the just exercise

of the legislative power in every nation, purporting to possess a

free constitution of government; and it cannot be surrendered

without endangering the public liberties, as well as the private

independence of the members.").

            From the limited intellections from the founding era, we

learn that the Speech or Debate Clause was intended to be for the

benefit    of   the   people   --   not   the   representatives.     As   the

Massachusetts Constitution of 1780 noted,22 legislators' privilege



     22 None other than Samuel and John Adams took the lead in
drafting the Commonwealth's constitution. See Nikolas Bowie, The
Constitutional Right of Self-Government, 130 Yale L.J. 1652, 1706–
07 (2021).

                                    - 64 -
of speech or debate was "so essential to the rights of the people."

Mass. Const., pt. 1, art. XXI.             According to another founder:

         In   order   to   enable   and   encourage   a
         representative of the publick to discharge his
         publick trust with firmness and success, it is
         indispensably necessary, that he should enjoy
         the fullest liberty of speech, and that he
         should be protected from the resentment of
         every one, however powerful, to whom the
         exercise of that liberty may occasion offence.
James Wilson, Legislative Department, Lectures on Law (1791),

reprinted in 2 The Founders' Constitution 331 (Philip B. Kurland

& Ralph Lerner eds. 2000).

              In discussing the related privilege from arrest,23 one

of our earliest Supreme Court justices explained it necessary

because a legislator "has superiour duties to perform in another

place.     When a representative is withdrawn from his seat by a

summons, the people, whom he represents, lose their voice in debate

and   vote,    as   they   do   in   his    voluntary   absence."     2   Story,

Commentaries § 857.         As Justice Story put it, "[t]he enormous

disparity of th[at] evil admits of no comparison."              Id.

              Legislative privilege was also seen as necessary to the

balance of the separation of powers.             According to Jefferson and




       Article I, section 6 also provides that Representatives and
      23

Senators "shall in all Cases, except Treason, Felony and Breach of
the Peace, be privileged from Arrest during their Attendance at
the Session of their respective Houses, and in going to and
returning from the same." U.S. Const. art. I, § 6.

                                      - 65 -
Madison, should the privilege of legislators be too weak, the

result would be to "give to the Judiciary, and through them to the

Executive, a complete preponderance over the legislature rendering

ineffectual that wise and cautious distribution of powers made by

the constitution between the three branches."       Thomas Jefferson &

James Madison, Protest to the Virginia House of Delegates (1797),

reprinted in 2 The Founders' Constitution 336.       But, even insofar

as it was necessary for the separation of powers, the true driving

goal was the representation of the public:       Too much power of the

coordinate branches over legislators could allow the branches "to

interpose in the legislative department between the constituent

and his representative, to control them in the exercise of their

functions or duties towards each other," thus "tak[ing] away the

substance of representation."    Id.

           Early American judicial interpretations took a similar

tack.   The courts thought that legislators "legally and inherently

possessed of all such privileges, as are necessary to enable them,

with freedom and safety, to execute the great trust reposed in

them by the body of the people who elected them."            Bolton v.

Martin, 1 U.S. (1 Dall.) 296, 303 (C.P. Phila. 1788).                The

Massachusetts   Supreme   Judicial     Court   similarly   thought   the

legislative privileges were "secured, not with the intention of

protecting the members against prosecutions for their own benefit,


                                - 66 -
but   to    support    the   rights   of   the   people,     by   enabling      their

representatives to execute the functions of their office without

fear of prosecutions, civil or criminal."                  Coffin v. Coffin, 4

Mass. 1, 27 (1808).          Thus, the courts thought, legislators "ought

not to be diverted from the public business by law suits . . . .

on account of [their] public business."               Bolton, 1 U.S. (1 Dall.)

at 305.

              All the same, the Founders were well aware that the

privilege was subject to abuse.            Letter from Madison to Doddridge,

supra, at 221.        The Founders "well knew how oppressively the power

of undefined privileges had been exercised in Great Britain, and

were determined no such authority should ever be exercised here."

Charles Pinckney, Breach of Privilege, Senate (Mar. 5, 1800),

reprinted in 2 The Founders' Constitution 337.                Thus, one Founder

suggested     that    the    Constitution    "never    was   intended      to    give

Congress, or either branch, any but specified, and those very

limited,      privileges      indeed."       Id.       Indeed,     early     courts

acknowledged that the people were "careful . . . in providing that

the privileges, which they, for their own benefit, had secured to

their      representatives,     should     not   unreasonably     prejudice       the

rights of private citizens."          Coffin, 4 Mass. at 29.




                                      - 67 -
                                      2.

           Modern courts have placed their own gloss on these

historical interpretations, though they echo the same sentiments.

The Supreme Court has noted that the immunity's "fundamental

purpose [is] freeing the legislator from executive and judicial

oversight that realistically threatens to control his conduct as

a legislator."    Gravel v. United States, 408 U.S. 606, 618 (1972).

It "is one manifestation of the 'practical security' for ensuring

the independence of the legislature."        United States v. Johnson,

383 U.S. 169, 179 (1965).       So, legislative immunity "insures that

legislators   are   free   to    represent   the   interests   of   their

constituents without fear that they will later be called to task

in the courts for that representation."        Powell v. McCormack, 395

U.S. 486, 503 (1969).

           Modern courts have also recognized that legislative

immunity is not a personal privilege.        That is, it isn't directed

to the benefit of the legislators themselves.           See Gravel, 408

U.S. at 617 ("[T]he 'privilege is not a badge or emolument of

exalted office, but an expression of a policy designed to aid in

the   effective   functioning    of   government.'").    Rather,    it   is

understood "to support the rights of the people, by enabling their

representatives to execute the functions of their office without

fear of prosecutions, civil or criminal."          Kilbourn v. Thompson,


                                  - 68 -
103 U.S. 168, 203 (1880) (quoting Coffin, 4 Mass. at 27).                      Thus,

"[t]he purpose of the protection . . . is not to forestall judicial

review of legislative action but to insure that legislators are

not distracted from or hindered in the performance of their

legislative tasks by being called into court to defend their

actions."         Powell, 395 U.S. at 505.

                                          3.

              Importantly, though, these general principles aren't

without exception.          The Supreme Court has repeatedly footnoted the

possibility that "there may . . . be things done, in the one House

or the other, of an extraordinary character, for which the members

who   take    part     in   the   act   may    be   held    legally    responsible."

Kilbourn, 103 U.S. at 204; see Gravel, 408 U.S. at 619; Tenney,

341 U.S. at 378–79.         Although the Court has never addressed a case

in which it has held the extraordinary-character exception to

apply, it has clarified that its case law reflects "a decidedly

jaundiced view towards extending the Clause so as to privilege

illegal      or    unconstitutional     conduct      beyond    that    essential    to

foreclose executive control of legislative speech or debate and

associated        matters   such   as   voting      and    committee    reports    and

proceedings."        Gravel, 408 U.S. at 620.             That is, the court reads

legislative immunity (and the "essentially coterminous" privilege

of the Speech or Debate Clause applicable to Congress) "broadly to


                                        - 69 -
effectuate its purposes," Johnson, 383 U.S. at 180, but "not [to]

extend beyond what is necessary to preserve the integrity of the

legislative process," United States v. Brewster, 408 U.S. 501, 517

(1972).

              As examples of potentially extraordinary legislative

acts,   the    Supreme   Court    has     hypothesized    a   legislature   that

"execut[es] . . . the Chief Magistrate of the nation, or . . .

assum[es]     the   function     of   a   court    for   capital   punishment."

Kilbourn, 103 U.S. at 204–05.                  We have similarly pondered a

legislature that "votes to allow access to its chambers to members

of only one race or to adherents of only one religion," suggesting

these might veer into the orbit of the extraordinary-character

exception.     Harwood, 69 F.3d at 634.           These circumstances, we and

the Court have said, could be so far afield from the purpose of

legislative immunity that the otherwise legislative acts might not

engender absolute immunity.

                                          B.

              When we think about this case against the backdrop of

the historic origins of legislative immunity, it becomes clear

that applying legislative immunity here fits neatly into that

category of legislative actions of an extraordinary character.




                                      - 70 -
                                    1.

           Foreclosing judicial review based on the facts of this

case conflicts directly with the purpose of legislative immunity.

If legislative immunity is meant to "enable and encourage a

representative of the publick to discharge his publick trust with

firmness and success," Wilson,           supra,   at 331,    then it seems

contradictory that the immunity would protect some legislators'

decision   to    effectively   preclude          other    legislators   from

discharging their duties.      Indeed, one of our earliest Supreme

Court justices recognized that the related immunity of legislators

from   arrest   was   undergirded   by     the    worry    that   "[w]hen     a

representative is withdrawn from his seat by a summons, the people,

whom he represents, lose their voice in debate and vote, as they

do in his voluntary absence."       2 Story, Commentaries § 857.            Yet

the challenged action here, too, leaves some people without their

voice in the representative government.

           If legislative immunity is truly a protection offered by

the people for their own benefit, see Mass. Const., pt. 1, art.

XXI (noting the privilege was "so essential to the rights of the

people"); Coffin, 4 Mass. at 27 (noting the privileges were

"secured, not with the intention of protecting the members against

prosecutions for their own benefit, but to support the rights of

the people"); Jefferson & Madison, supra, at 336 (reasoning that


                                - 71 -
the purpose of the privileges is to protect the relationship

"between     the   constituent       and   his    representative"),      then     what

benefit      would     the     people      gain    in   immunizing       their    own

disenfranchisement?           Indeed, the Founding generation recognized

that   the    people       were    "careful     . . .   in   providing     that   the

privileges, which they, for their own benefit, had secured to their

representatives, should not unreasonably prejudice the rights of

private citizens."           Coffin, 4 Mass. at 29.          I cannot imagine why

the effective ouster and disenfranchisement of some should be

immunized in favor of the representative interests of others.

Indeed, as Justice Story long ago recognized, the removal of a

representative from her official duties in the face of an arrest,

process, or subpoena, and the resulting loss of a voice for those

she represents, is an "evil [that] admits of no comparison."                        2

Story, Commentaries § 857.

                                           2.

             Nor has the Supreme Court suggested that legislative

immunity would attach in circumstances like those in this case.

Indeed,    the     Court     has   never   addressed     any   case   in    which   a

legislature has sought to exclude legislators based on federal

statutorily protected characteristics.

             The closest the Court has come to the circumstances we

face here is Powell, where the Court faced a challenge to a U.S.


                                        - 72 -
House     of   Representatives    resolution     excluding     a   duly   elected

member from being seated.         395 U.S. at 492–93.         The resolution --

which excluded, not expelled the Congressman, see U.S. Const.,

art. I, § 5; Powell, 395 U.S. at 506–07 -- punished the Congressman

for his actions in a civil suit, his wrongful use of House funds

for personal gain, and lies on House expenditure reports, Powell,

395 U.S. at 493.24         It was enacted by a more than two-thirds

majority of the House.          Id. at 500.      And it was enforced by the

House     Clerk,   the   Sergeant   at   Arms,    and   the    Doorkeeper,   who

respectively refused to perform service for the Congressman, pay

him his salary, and threatened to deny him admission to the House

chamber.       Id. at 500–01.

               The Court concluded that the Speech or Debate Clause

barred the suit against the legislative defendants, but it did not

bar suit against the Clerk, Sergeant at Arms, or the Doorkeeper.

Id. at 506.        The Court reasoned that, by allowing the suit to

proceed against the House employees, it left the House members

"fully protected" by the Speech or Debate Clause, since they were

"relieved of the burden of defending themselves."                   Id. at 505.



     24I also note that Powell involved a resolution that excluded
a member, in essence, for cause. See id. at 492. Here, though,
the legislative act effectively ousting the representatives has
only one cause: their statutorily protected disabilities. Which
is a far cry from exclusion of a member for nefarious activities
that scathed the public trust in the office.

                                    - 73 -
Yet the Court made clear what it did not decide:           "whether under

the Speech or Debate Clause petitioners would be entitled to

maintain this action solely against members of Congress where no

agents participated in the challenged action and no other remedy

was available."     Id. at 506 n.26.

           That reservation is again revealing of the disconnect

between the application of legislative immunity here and its

purpose. The Powell Court did not explain why absolute legislative

immunity   might   bend   to   a   suit   against   legislators   where   no

employees were involved, see id., but I think the reasoning seems

quite clear.       The Court must have identified something truly

peculiar about the facts in Powell.          And indeed the allegations

were peculiar.     They were not of a private party or the executive

trying to distract legislators from their duties or punish them

for their votes.     Rather, it was a suit by a legislator against

his legislative peers who had excluded him from carrying out his

own legislative responsibilities towards his constituents -- just

as it is here.

           My colleagues also note that Bond v. Floyd, 385 U.S. 116

(1966), addressed a similar challenge to a state legislature's

exclusion of a member, yet the Court (for some unknown reason, my

colleagues suggest) did not address legislative immunity.          But the

Court didn't reach any immunity because the State conceded "that


                                   - 74 -
it should [not] be completely free of judicial review whenever it

disqualifies an elected Representative."                 Id. at 130.    Rather, the

State     "admit[ted]   that,       if    a     State   Legislature     excluded    a

legislator on racial or other clearly unconstitutional grounds,

the federal (or state) judiciary would be justified in testing the

exclusion     by    federal   constitutional            standards."      Id.       And

rightfully so -- the consequences of not conceding at least some

level of judicial review to the exclusion of a duly elected

representative are staggering, as the Powell Court implicitly

recognized. See 395 U.S. at 506 n.26.                It would permit legislative

immunity, designed to safeguard representative democracy, to be

weaponized against the representation it is meant to support.25

                                           3.

             Even   though    the    grant      of   legislative      immunity   here

hardly squares up with the immunity's purpose, the majority still




     25 My colleagues cite to Rash-Aldridge v. Ramirez, 96 F.3d
117, 119 (5th Cir. 1996), to argue that legislative immunity can
apply to an ouster of an elected official notwithstanding Bond.
Yet Rash-Aldridge involved the removal of an elected official from
a seat on a separate planning board to which she was appointed by
the elected city council (of which she was also a member). Id. at
118-19. It did not involve -- as in Bond and here -- an attempt
to oust the official from her elected position. Id. at 119 ("Her
capacity as an elected official was not compromised because the
council did not try to remove her from her seat on the council nor
take away any privileges of that office because of what she said
or did."). The court instead likened it to the choice to fire a
public employee. Id. at 119-20.

                                         - 75 -
thinks this is not a sufficiently "extraordinary" circumstance for

the immunity to reach its limit.             According to my colleagues,

discrimination on the basis of a disability -- in contravention of

a landmark federal statute -- is inconsequential.

           Congress, though, would certainly disagree.               Congress

enacted the ADA to "provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals

with disabilities."       42 U.S.C. § 12101(b)(1).           (Full stop.)     It

comes in response to Congress's finding that "many people with

physical   or    mental     disabilities      have    been    precluded     from

[participating     in      all   aspects      of     society]    because      of

discrimination,"     id.     § 12101(a)(1),        and   that    those      with

disabilities, "as a group, occupy an inferior status in our

society," id. § 12101(a)(6).         Specifically, Congress found that

"individuals with disabilities continually encounter various forms

of discrimination, including . . . the discriminatory effects of

. . .   overprotective      rules    and     policies,    failure    to     make

modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation

to lesser services, programs, activities, benefits, jobs, or other

opportunities."    Id. § 12101(a)(5).         To remedy that wrong, Title

II of the ADA provides that "no qualified individual with a

disability shall, by reason of such disability, be excluded from


                                    - 76 -
participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity."        Id. § 12132.

            That still isn't enough for my colleagues, though.       They

say that legislative rules subverting the ADA and discriminating

against the disabled are somehow not "extraordinary" enough.         Even

though Congress explicitly found that people with disabilities

were systematically discriminated against and enacted a law meant

to put those individuals on equal footing.           Even though Congress

thinks that discrimination is a "serious and pervasive social

problem."    Id. § 12101(a)(2).   And even though Congress passed the

ADA with a seeming intent to reject the Supreme Court's refusal to

consider disabilities a suspect classification akin to race.          See

Anita     Silvers   &   Michael   Ashley    Stein,    Disability,   Equal

Protection, and the Supreme Court: Standing at the Crossroads of

Progressive     and     Retrogressive      Logic     in    Constitutional

Classification, 35 U. Mich. J.L. Reform 81, 111–15 (2002); see

also 42 U.S.C. § 12101(a)(7) (2007) (describing the disabled as a

"discrete and insular minority").26



     26Though the 2008 amendments to the ADA removed the "discrete
and insular" finding, the House Report reflects the amendment was
not to discount the prior finding, but to correct misimpressions
that the ADA was meant to have narrow applicability.      See H.R.
Rep. No. 110-730, pt. 2, at 8 (2008) (noting that Congress still
believes that "individuals with disabilities 'have been faced with

                                  - 77 -
           Moreover, even taking the majority at its conclusion on

this piece (even though it's flat-out wrong), there's one whopping

interest the majority entirely ignores here:             The interests of

representative government.       And as I've already detailed, we and

the Supreme Court have repeatedly expressed a skeptical eye toward

applying    legislative    immunity       to   legislative     actions   that

effectively remove certain constituents' representative power in

the government.      See Powell, 395 U.S. at 506 n.26; Harwood, 69

F.3d at 634.

                                     4.

           Given those weighty interests at stake, one would expect

a   significant    explanation   for   the     extraordinary    decision   to

exclude     some    duly   elected        representatives       from     their

representative duties.     Unfortunately, disappointment awaits:           The

Speaker does not submit particularly compelling countervailing

reasons that representative government is furthered by the rule

here.     Rather, even a bare review of the Speaker's proffered

reasons only further reveals the extraordinary nature of the rule's

effect here.




restrictions and limitations, subjected to a history of purposeful
unequal treatment, and relegated to a position of political
powerlessness in our society, based on characteristics that are
beyond the control of such individuals'").

                                  - 78 -
          At first, there were concerns in New Hampshire that a

remotely held session of the legislature could face constitutional

complications.   But, in November 2020, the New Hampshire Supreme

Court made clear that no such issues existed.        Op. of the Justs.,

247 A.3d 831, 840 (N.H. 2020).

          So, since then, the House has claimed logistical issues

in having remote sessions.       According to the Clerk of the House,

he lacks enough staff with the technological savvy or bandwidth to

manage "monitor[ing] remote technology" to "record votes during

the session."     The Clerk also claims there are "substantial

concerns that recording the votes remotely would be problematic,"

since the clicker used to record votes cannot be used offsite.         He

speculated about the potential that votes are not appropriately

counted, or that some technological issue might result in improper

vote counting.   Yet, in the in-person sessions the House held back

in 2020, the House had technical issues with voting, including

some that resulted in multiple instances of vote-count errors.

          As     another   reason      against     permitting      remote

participation,   the   Speaker     apparently    still   claims   (nearly

eighteen months into the pandemic) that he has yet to figure out

the technical logistics of remote participation.         But he has not

detailed any efforts made toward doing so.        And, in February 2021

(nearly three months after constitutional concerns were answered),


                                  - 79 -
the   Clerk    of   the   House    testified        that   he     hadn't   seen   any

communications detailing attempts to work with a vendor to get

remote participation up and running.                What is clear is that the

Speaker's IT woes could be cured with an appropriate contract.

              The Speaker also claims this rule is integral to ensuring

that the body conducts its business "in the public view, so

citizens may observe the proceedings, including debate, amendment,

and voting, and the environment in which legislators operate."

Remote     participation,    the     Speaker    contends,         "diminishes     the

public's ability to observe these individuals to ensure, for

example, that their votes are not being inappropriately influenced

by persons off-screen." Yet House committee hearings have included

remote     participation,    even     though        the    same    concerns   would

seemingly apply there.

              These criticisms are not meant to question that there

may   be    legitimate     reasons    not      to     permit      elective    remote

participation.      They merely highlight the fact that there is no

grave legislative concern pushing the opposite scale here for those

representatives who claim to be forced, due to their disabilities,

to choose between fulfilling their duties and a significant risk

of death.      And, it goes to show the truly extraordinary character

of the legislative action here: effective ouster of some duly

elected representatives based on selective reasoning.


                                     - 80 -
                                        II.

            Still,    the     Court's     brush-off        of      disability-based

discrimination and resulting disenfranchisement is not the only

flaw   in   the   analysis.      Perhaps       even   more   troubling     than   my

colleagues' ultimate conclusion is how they get there.                    I see at

least four infirmities, which I'll explain in turn.

                                         A.

            The first three fall into a general bucket of ways in

which the majority tries to discolor the arguments made by the

plaintiffs.

            First,    the     majority        hamstrings     the    extraordinary-

character argument by insinuating it is waived, but just without

saying so.     Starting the discussion by noting that this argument

was supposedly "barely developed in the District Court or before

the panel," ante at 54, my colleagues lead off an attempt to make

short shrift of this significant argument.              Yet, they avoid saying

that the plaintiffs in fact waived the argument.                    And rightfully

so given that the plaintiffs took up three pages of their opening

brief to the panel on this issue, and because we've entertained in

the past arguments less developed than the one here.

            Second, the majority also tries to bruise the argument

by emphasizing that this case arises from a request for "emergency

relief."     Yet it points to no authority on why the extraordinary


                                    - 81 -
relief of a preliminary injunction should be relevant to the purely

legal question of whether the plaintiffs are likely to succeed (as

the majority acknowledges,         see ante       at 17-18).       Indeed, the

equitable-balancing parts of the preliminary-injunction analysis

are not at issue here.       And, in any event, it was the Speaker who

raised    legislative   immunity    as   a   full    bar    not   just   to   the

preliminary injunction, but, effectively in turn, the action as a

whole.

            And third, in an effort to throw the reader off the trail

of the extraordinary-character exception, the majority picks and

chooses     the   relevant     examples      of     extraordinary-character

hypotheticals laid out by courts.             It focuses in on the most

egregious examples from Kilbourn: a legislature that "exectu[es]

. . . the Chief Magistrate of the nation, or . . . assum[es] the

function of a court for capital punishment."               103 U.S. at 204–05.

True, those examples of a legislature on a murderous tear pale to

a certain extent in comparison to the issues here.                (Though it is

important to note that the plaintiffs here alleged they were forced

to choose between death and fulfilling their duty as an elected

legislator. So it's not that far afield from Kilbourn's examples.)

But the majority noticeably neglects to mention that a panel of

this court suggested that a "legislature that votes to allow access

to its chambers to members of only one race or to adherents of one


                                   - 82 -
religion" might veer into the orbit of the extraordinary-character

exception.   Harwood, 69 F.3d at 634.   Curiously so given how that

hypothetical rings awfully close to what the plaintiffs claim here.

                                  B.

          The most menacing problem with the analysis is how my

colleagues shrug off the impact of this ruling on later cases.

Rest assured, my colleagues claim, we need not concern ourselves

with the horrifying hypotheticals heralded by the plaintiffs as

the next discriminatory legislative rules because they are not

this case.   See ante at 57-58.   They say we can cross that bridge

another day because this decision is limited to no more than the

facts of this case.

          Poke at those assurances a little, however, and they

dissipate into thin air.   Rather, when we line up our so-called

parade of horribles, it becomes clear that the majority's rule --

immunizing conduct that "does not, on its face, target any class

of legislators," ante at 56 -- will give no room for subsequent

panels of this Court to address those hypotheticals.     The Court

instead opens the floodgates to a host of rules that are designed

to oust various subsets of legislators based on a host of protected

characteristics, just so long as the other legislators are clever

enough to craft them in an ostensibly neutral way.




                              - 83 -
                                       1.

            Take,    for    example,   the    following   legislative   rules

governing the voting process:

      •     A rule that all members must stand to address the
            legislative body, but one of the members is
            wheelchair bound;
      •     A rule prohibiting the use of any electronic
            devices on the voting floor, but a member needs a
            hearing aid;
      •     A rule prohibiting service animals from entering
            the floor during a session, but a member requires
            one;
      •     A rule prohibiting a sign-language interpreter from
            entering the floor during a session of the body,
            but a member requires an interpreter.

All   are   facially       neutral   but    would   effectively   bar   select

representatives from fulfilling their representative duties.              So,

my colleagues say, absolute legislative immunity would apply.

Tough luck for any representative (or her constituent) who thought,

like Congress, that a wheelchair shouldn't limit the right to serve

as an elected representative.

            And those are just some of the hypotheticals related to

disabilities.       Take a few more for-examples:




                                     - 84 -
     •    A rule prohibiting a representative from wearing
          any headwear,27 but certain members adhere to a
          religion that requires doing so28;
     •    A rule prohibiting facial hair, but certain
          members' religions prohibit them from shaving29;




     27  Rules of legislative procedure requiring particular
clothing are not all that uncommon, even though my colleagues claim
I have lined up a string of "hypotheticals concerning never-
undertaken legislative acts." Ante at 58. Starting in 1837, the
U.S. House of Representatives had a blanket rule banning members
from wearing headwear in the chamber. Cong. Globe, 25th Cong.,
1st Sess. 31 (1837); see Rules of the House of Representatives,
115th Cong., Rule XVII, cl. 5 (2017). It wasn't until 2019 that
an exception was made for religious headwear. H.R. Res. 6, 116th
Cong., § 102(x) (2019).
       The New Zealand Parliament also faced controversy when it
booted a member who hailed from one of New Zealand's Indigenous
cultures for failing to wear a European-style necktie and instead
donning a traditional pendant. See Natasha Frost, He Calls the
Tie a 'Colonial Noose.'     Now Parliament Says It's No Longer
Mandatory, N.Y. Times (Feb. 10, 2021), https://www.nytimes.com/
2021/02/10/world/asia/new-zealand-rawiri-waititi-tie.html.
     28 Again, not an uncommon practice.        For example, many
observant Jewish men wear a yarmulke or kippah. See The Pluralism
Project   at   Harvard   University,    Kippah   (2022),   https://
pluralism.org/kippah. As a matter of religious practice, Sikh men
wear turbans, and Sikh women wear long head scarfs called a chunni.
See The Pluralism Project at Harvard University, The Five K's at
1 (2020), https://pluralism.org/files/pluralism/files/the_five_
ks.pdf. Many Muslim women wear a hijab, another type of religious
head covering. See The Pluralism Project at Harvard University,
Women in Islam at 1, 3 (2020), https://pluralism.org/files/
pluralism/files/women_in_islam.pdf.
     29 These would include, for example, adherents     of Ultra-
Orthodox or Hasidic Judaism, certain denominations      of Islam,
Sikhism, or Rastafarianism.    See Dawinder S. Sidhu,    Religious
Freedom and Inmate Grooming Standards, 66 U. Miami L.   Rev. 923,
939 (2012) (collecting sources).

                              - 85 -
     •     A rule requiring that all sessions be held on
           Saturday mornings, but some members are Jewish and
           observe Shabbat.30

According to the majority, since all of these rules "on [their]

face[] do[] not take aim at any class of legislators," then

absolute legislative immunity would apply.        Another bad break for

those who thought that there was no religious litmus test for

serving as a representative.      Especially tough considering that,

in Harwood, we specifically noted (and forgive me for repeating

this but it's important) that "a hypothetical legislature that

votes to allow access to its chambers to members of only one race

or to adherents of only one religion" might just rise to the level

of the extraordinary-character exception.         69 F.3d at 634.          My

colleagues, of course, provide no explanation of how we square

that up.

           Instead,   my   colleagues   caveat   that   this   is   a    case

addressing "a decision to follow -- rather than depart from --

existing   House   rules   . . . ."       Ante   at   56.      There's     no

discrimination to worry about here, they assure us, because this

case "involves adhering to existing rules rather than making new




     30In case the reader is unfamiliar, some followers of Judaism
"keep Shabbat" and must refrain from any labor from sunset Friday
to sunset Saturday.      See The Pluralism Project at Harvard
University, Keeping Shabbat at 1 (2020), https://pluralism.org/
files/pluralism/files/keeping_shabbat.pdf.

                                 - 86 -
ones." Id. As with their other consolations, this one, too, rings

hollow.    My colleagues fail to explain why we should turn a blind

eye to discrimination simply because it is based on an established

practice   within    a   legislative   chamber.      They    also   offer    no

principled reason why the House's choice to continue to adhere to

a pre-existing rule -- in the face of claims that this rule

discriminates    against     the   disabled    --   somehow    lessens      the

potential for nefarious intent compared to a choice to enact a new

rule.

           Nor does their distinction alleviate the harm identified

by many of these hypotheticals.        For one example, as I noted, the

U.S. House of Representatives banned headwear in the chamber from

1837 to 2019.    And it didn't lift that rule until the first two

Muslim-American women were elected to that chamber, and one of

them wears a religious headscarf.31           Had a majority of the U.S.

House members in January 2019 chosen to simply adopt the old rules

without    change,       then,   according     to   the     majority,    that

representative and her thousands of constituents would be out of

luck and barred from the federal courts.            The same goes for any




     31 Michelle Boorstein, Rep. Ilhan Omar Prompts New Rule That
Allows, for the First Time in 181 Years, Head Coverings on House
Floor, Wash. Post. (Jan. 4, 2019), https://www.washingtonpost.com/
religion/2019/01/04/rep-ilhan-omar-prompts-new-rule-that-allows-
first-time-years-head-coverings-house-floor/.

                                   - 87 -
newly elected wheelchair-bound representative to the House in New

Hampshire and her constituents:            The current House Rules require

that a member must "rise from his or her seat" to "speak in debate,

make a motion, or deliver any matter to the House."                     2021-2022

Rules of N.H. House of Representatives, R. 11.               As I've detailed,

immunizing these effective ousters flies in the face of the purpose

of legislative immunity.

          Tellingly,        the   Speaker     has    no    response     to    these

hypotheticals    that   are   not    so    far   afield.     Indeed,     at     oral

argument, the Speaker clarified that challenges to the hearing-

aid and service-animal hypotheticals would be barred by absolute

legislative immunity.       And the majority apparently agrees, as its

telling offers no wiggle room for facially neutral rules governing

legislative     procedure     that   are      mere   backhanded       efforts    at

discriminatory ousters.

          Recognizing the shocking impact of his rule but of course

trying to deflect, the Speaker contends that these hypothetical

rules may not be integral to the legislative process in that they

affect the way that legislators speak, debate, and vote, and thus

do not gain absolute immunity.            Yet it takes no Walt Disney-level

imagination to conjure up random reasons a legislature might

provide that would attach the hypothetical rules to the so-called

integral aspects of the legislative process.               A legislature could


                                     - 88 -
ban all electronic devices for security purposes, or because they

tend to interfere with the vote-counting system.             It could ban

service     animals   because    they   supposedly    distract     from   the

legislative process.      It could ban all non-legislators including

sign-language interpreters from the floor for the same reasons

offered in Harwood.      It could ban headwear or facial hair out of

some belief that it is necessary for decorum or security (e.g.,

hidden    weapons).32     And,     following   on    from   the    Speaker's

contentions about public access here, it could hold legislative

sessions only on Saturday mornings because it has concluded that

is the time most accessible to the public.

            Again, the majority tell us to fear not.              For in its

telling, when these cases come along, we can be "sensitive to

context."     Ante at 57.       Yet that consolation, too, falls apart

when meshed with other Supreme Court precedent on legislative

immunity.     As the Court has said, "[t]he claim of an unworthy

purpose does not destroy the [legislative] privilege."               Tenney,

367 U.S. at 377; see also Bogan v. Scott-Harris, 523 U.S. 44, 54–

55 (1998).    According to the Supremes "it [is] not consonant with

our scheme of government for a court to inquire into the motives




    32  See 10 Reg. Deb. 2163 (1833) (statement of Rep. Patton)
(calling the practice of wearing hats in the House chamber
"indecorous").

                                   - 89 -
of legislators."     Tenney, 367 U.S. at 377; see also Johnson, 383

U.S. at 184–85 (holding a criminal prosecution for bribery could

not inquire into a legislator's motive for legislative action under

the Speech or Debate Clause).    So, again, the majority's rule may

appear a simple solution to this case.       But it may well doom the

next case where there is some suspicion of a facially neutral rule

driven by "abuse."    See ante at 57.    When we turn to that case, lo

and behold, we might be forbidden to inquire into the motives of

the particular legislative action.       See Bogan, 523 U.S. at 54–55;

Tenney, 367 U.S. at 377.    So in practice, the majority's rule here

likely means that legislative immunity is sacrosanct and will bar

any suit based on any facially neutral legislative rule, regardless

of its impact on our representative democracy.

                                  2.

          Attempting still to distance this case from its clear

implications, the majority casts blame on the plaintiffs for suing

a legislator directly as opposed to a non-legislator employee

within the House, such as a doorkeeper.33        See ante at 56.    My



     33My colleagues' suggestion that the extraordinary-character
exception should not apply here because this is a suit against a
legislator (and not an employee) is more smoke and mirrors.
Indeed, the Supreme Court's hypotheticals in Kilbourn, as well as
our hypotheticals in Harwood, would also probably leave someone
else to sue. But the point is that a legislator does not enjoy
legislative immunity when the action at issue is of an
extraordinary character. See Kilbourn, 103 U.S. at 204 (noting

                                - 90 -
colleagues suggest that the plaintiffs' suit could have proceeded

against   a    doorkeeper    without   facing   the   bar   of   legislative

immunity.      See id. (citing Powell, 395 U.S. at 504–06).          But the

Powell Court, as I've already noted, explicitly carved out the

possibility of whether the plaintiffs there "would be entitled to

maintain this action solely against members of Congress where no

agents participated in the challenged action and no other remedy

was available."      Id. at 506 n.26.        And in Powell, the plaintiff

could sue the Clerk, Sergeant at Arms, and Doorkeeper because they

each   took    action   to   enforce   the   rule   directly     against   the

Congressman.       See id. at 504.       Here, though, who should the

plaintiffs have sued instead?          When asked at oral argument, the

Speaker said there is no one else to sue -- this is "a self-

executing rule."        And my colleagues, similarly, have no answer.

Instead, they take Powell for its support but toss away its

limitation.

              My colleagues also fail to recognize the bind their rule

puts would-be plaintiffs in when combined with our prior precedent.

Suggesting that the plaintiffs should have sued a House employee




that there may be actions "of an extraordinary character, for which
the members who take part in the act may be held legally
responsible" (emphasis added)).       The extraordinary-character
exception applies (as its name suggests) as an exception to the
typical rule that legislative immunity would bar suit.

                                  - 91 -
instead, they nonetheless ignore the fact that we held in Harwood

that    the    doorkeeper   sued   there     could      also   claim   legislative

immunity since he "did nothing more or less than to interpret and

enforce" the legislative rule at issue.                 69 F.3d at 631; see id.

at 635 (holding that all defendants could assert the immunity);

id. at 641–43 (Lynch, J., dissenting) (critiquing the majority's

conclusion that the doorkeeper could assert legislative immunity).

So, under this Court's precedent, plaintiffs can sue neither the

legislator nor the non-legislator enforcer of a rule.34                         Which

further       underscores   the    immense      scope    of    the   immunity    the

majority's rule sets up here.

                                   *     *       *

               The problem with the majority's telling here is that it

has no limiting principle at all.            Instead, it gives carte blanche

to legislatures to strategically silence legislative opponents --

and effectively disenfranchise their constituents -- so long as

they can conjure up some facially neutral rationale for the rule.

I cannot concur in giving such wide latitude at the expense not

only of other legislators (and solely on the basis of their



        That is so notwithstanding pre-Harwood Supreme Court
       34

precedent seemingly to the contrary. See, e.g., Markham Concepts,
Inc. v. Hasbro, Inc., 1 F.4th 74, 83 (1st Cir. 2021) (noting that
arguments that a panel "misconstrued then-existing Supreme Court
precedent" generally won't fly as an exception to the law-of-the-
circuit rule).

                                       - 92 -
federally protected disabilities), but also at the expense of their

constituents' voices in the legislative process.      I agree with

Justice Story that "[t]he enormous disparity of th[at] evil" -- of

forcing the absence of duly elected representatives from their

solemn duties -- "admits of no comparison."   2 Story, Commentaries

§ 857.   But forcing out duly elected New Hampshire representatives

with disabilities is exactly the evil that has befallen here.    I

therefore respectfully dissent.




                               - 93 -